 



Exhibit 10.1
 
CREDIT AGREEMENT
Dated as of January 19, 2006
among
MATRIA HEALTHCARE, INC.,
as the Borrower,
THE SUBSIDIARIES OF THE BORROWER,
as the Guarantors,
BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer,
and
THE OTHER LENDERS PARTY HERETO
BANC OF AMERICA SECURITIES LLC,
as Sole Lead Arranger and Sole Book Manager
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  ARTICLE I DEFINITIONS AND ACCOUNTING TERMS     1  
 
  1.01   Defined Terms     1  
 
  1.02   Other Interpretive Provisions     25  
 
  1.03   Accounting Terms     26  
 
  1.04   Rounding     26  
 
  1.05   Times of Day     26  
 
  1.06   Letter of Credit Amounts     26   ARTICLE II THE COMMITMENTS AND CREDIT
EXTENSIONS     27  
 
  2.01   Revolving Loans and Term Loans     27  
 
  2.02   Borrowings, Conversions and Continuations of Loans     27  
 
  2.03   Letters of Credit     28  
 
  2.04   Swing Line Loans     36  
 
  2.05   Prepayments     38  
 
  2.06   Termination or Reduction of Aggregate Revolving Commitments     40  
 
  2.07   Repayment of Loans     41  
 
  2.08   Interest     42  
 
  2.09   Fees     42  
 
  2.10   Computation of Interest and Fees     43  
 
  2.11   Evidence of Debt     43  
 
  2.12   Payments Generally; Administrative Agent's Clawback     43  
 
  2.13   Sharing of Payments by Lenders     45   ARTICLE III TAXES, YIELD
PROTECTION AND ILLEGALITY     46  
 
  3.01   Taxes     46  
 
  3.02   Illegality     47  
 
  3.03   Inability to Determine Rates     48  
 
  3.04   Increased Costs     48  
 
  3.05   Compensation for Losses     49  
 
  3.06   Mitigation Obligations; Replacement of Lenders     50  
 
  3.07   Survival     51   ARTICLE IV GUARANTY     51  
 
  4.01   The Guaranty     51  
 
  4.02   Obligations Unconditional     51  
 
  4.03   Reinstatement     52  
 
  4.04   Certain Additional Waivers     52  
 
  4.05   Remedies     52  
 
  4.06   Rights of Contribution     53  
 
  4.07   Guarantee of Payment; Continuing Guarantee     53   ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS     53  
 
  5.01   Conditions of Initial Credit Extension     53  
 
  5.02   Conditions to all Credit Extensions     57   ARTICLE VI REPRESENTATIONS
AND WARRANTIES     57  
 
  6.01   Existence, Qualification and Power     57  
 
  6.02   Authorization; No Contravention     57  

 



--------------------------------------------------------------------------------



 



                 
 
  6.03   Governmental Authorization; Other Consents     58  
 
  6.04   Binding Effect     58  
 
  6.05   Financial Statements; No Material Adverse Effect; No Internal Control
Event     58  
 
  6.06   Litigation     59  
 
  6.07   No Default     59  
 
  6.08   Ownership of Property; Liens     59  
 
  6.09   Environmental Compliance     59  
 
  6.10   Insurance     60  
 
  6.11   Taxes     60  
 
  6.12   ERISA Compliance     61  
 
  6.13   Subsidiaries     61  
 
  6.14   Margin Regulations; Investment Company Act; Public Utility Holding
Company Act     61  
 
  6.15   Disclosure     62  
 
  6.16   Compliance with Laws     62  
 
  6.17   Intellectual Property; Licenses, Etc.     62  
 
  6.18   Solvency     62  
 
  6.19   Perfection of Security Interests in the Collateral     63  
 
  6.20   Business Locations     63  
 
  6.21   Labor Matters     63   ARTICLE VII AFFIRMATIVE COVENANTS     63  
 
  7.01   Financial Statements     63  
 
  7.02   Certificates; Other Information     64  
 
  7.03   Notices     66  
 
  7.04   Payment of Obligations     66  
 
  7.05   Preservation of Existence, Etc.     67  
 
  7.06   Maintenance of Properties     67  
 
  7.07   Maintenance of Insurance     67  
 
  7.08   Compliance with Laws     67  
 
  7.09   Books and Records     68  
 
  7.10   Inspection Rights     68  
 
  7.11   Use of Proceeds     68  
 
  7.12   Additional Subsidiaries     68  
 
  7.13   ERISA Compliance     69  
 
  7.14   Pledged Assets     69  
 
  7.15   Interest Rate Protection Agreements     70  
 
  7.16   Post-Closing Deliverables     70   ARTICLE VIII NEGATIVE COVENANTS    
71  
 
  8.01   Liens     71  
 
  8.02   Investments     72  
 
  8.03   Indebtedness     73  
 
  8.04   Fundamental Changes     74  
 
  8.05   Dispositions     74  
 
  8.06   Restricted Payments     75  
 
  8.07   Change in Nature of Business     75  
 
  8.08   Transactions with Affiliates and Insiders     75  
 
  8.09   Burdensome Agreements     75  

 



--------------------------------------------------------------------------------



 



                 
 
  8.10   Use of Proceeds     76  
 
  8.11   Financial Covenants     76  
 
  8.12   Prepayment of Second Lien Term Loan     76  
 
  8.13   Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity     76  
 
  8.14   Ownership of Subsidiaries     77  
 
  8.15   Inactive Subsidiaries     77   ARTICLE IX EVENTS OF DEFAULT AND
REMEDIES     77  
 
  9.01   Events of Default     77  
 
  9.02   Remedies Upon Event of Default     79  
 
  9.03   Application of Funds     80   ARTICLE X ADMINISTRATIVE AGENT     81  
 
  10.01   Appointment and Authority     81  
 
  10.02   Rights as a Lender     81  
 
  10.03   Exculpatory Provisions     82  
 
  10.04   Reliance by Administrative Agent     83  
 
  10.05   Delegation of Duties     83  
 
  10.06   Resignation of Administrative Agent     83  
 
  10.07   Non-Reliance on Administrative Agent and Other Lenders     84  
 
  10.08   No Other Duties; Etc.     84  
 
  10.09   Administrative Agent May File Proofs of Claim     84  
 
  10.10   Collateral and Guaranty Matters     85   ARTICLE XI MISCELLANEOUS    
86  
 
  11.01   Amendments, Etc.     86  
 
  11.02   Notices and Other Communications; Facsimile Copies     87  
 
  11.03   No Waiver; Cumulative Remedies     89  
 
  11.04   Expenses; Indemnity; and Damage Waiver     89  
 
  11.05   Payments Set Aside     91  
 
  11.06   Successors and Assigns     91  
 
  11.07   Treatment of Certain Information; Confidentiality     94  
 
  11.08   Set-off     95  
 
  11.09   Interest Rate Limitation     95  
 
  11.10   Counterparts; Integration; Effectiveness     95  
 
  11.11   Survival of Representations and Warranties     96  
 
  11.12   Severability     96  
 
  11.13   Replacement of Lenders     96  
 
  11.14   Governing Law; Jurisdiction; Etc.     97  
 
  11.15   Waiver of Right to Trial by Jury     98  
 
  11.16   USA PATRIOT Act Notice     98  

 



--------------------------------------------------------------------------------



 



SCHEDULES

         
 
  1.01(a)   Consolidated EBITDA
 
  1.01(b)   Existing Letter of Credit
 
  1.01(c)   Inactive Subsidiaries
 
  2.01   Commitments and Applicable Percentages
 
  6.10   Insurance
 
  6.13   Subsidiaries
 
  6.17   IP Rights
 
  6.20(a)   Locations of Real Property
 
  6.20(b)   Locations of Tangible Personal Property
 
  6.20(c)   Location of Chief Executive Office, Etc.
 
  6.20(d)   Changes in Legal Name, State of Formation and Structure
 
  7.16(a)   Lien Waivers
 
  8.01   Liens Existing on the Closing Date
 
  8.02   Investments Existing on the Closing Date
 
  8.03   Indebtedness Existing on the Closing Date
 
  8.14   Non Wholly Owned Subsidiaries
 
  11.02   Certain Addresses for Notices
 
  11.06   Processing and Recordation Fees

EXHIBITS

         
 
  2.02   Form of Loan Notice
 
  2.10(a)(i)   Form of Revolving Note
 
  2.10(a)(ii)   Form of Swing Line Note
 
  2.10(a)(iii)   Form of Tranche B Term Loan Note
 
  2.10(a)(iv)   Form of Tranche C Term Loan Note
 
  7.02   Form of Compliance Certificate
 
  7.12   Form of Joinder Agreement
 
  11.06   Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT is entered into as of January 19, 2006 among MATRIA
HEALTHCARE, INC., a Delaware corporation (the “Borrower”), the Guarantors
(defined herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer.
     The Borrower has requested that the Lenders provide $400,000,000 in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms.
     As used in this Agreement, the following terms shall have the meanings set
forth below:
     “Acquired Company” means CorSolutions Medical, Inc., a Delaware
corporation.
     “Acquisition”, by any Person, means the acquisition by such Person, in a
single transaction or in a series of related transactions, of all or any
substantial portion of the property of another Person or at least a majority of
the Voting Stock of another Person, in each case whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 11.02 or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Revolving Commitments” means the Revolving Commitments of all
the Lenders. The amount of the Aggregate Revolving Commitments in effect on the
Closing Date is THIRTY MILLION DOLLARS ($30,000,000).
     “Agreement” means this Credit Agreement.

 



--------------------------------------------------------------------------------



 



     “Applicable Percentage” means with respect to any Lender, (a) with respect
to such Lender’s Revolving Commitment at any time, the percentage of the
Aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment at such time; provided that if the commitment of each Lender to make
Revolving Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 9.02 or if the Aggregate
Revolving Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments, (b) with
respect to such Lender’s portion of the outstanding Tranche B Term Loan at any
time, the percentage of the outstanding principal amount of the Tranche B Term
Loan held by such Lender at such time and (c) with respect to such Lender’s
portion of the outstanding Tranche C Term Loan at any time, the percentage of
the outstanding principal amount of the Tranche C Term Loan held by such Lender
at such time. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
     “Applicable Rate” means (a) with respect to Revolving Loans, Swing Line
Loans, Letters of Credit and the Commitment Fee, the following percentages per
annum, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 7.02(a):

                                          Consolidated                 Pricing  
Leverage   Commitment   Letters of   Eurodollar Rate   Base Rate Tier   Ratio  
Fee   Credit   Loans   Loans
1
  ³ 3.5:1.0     0.50 %     2.50 %     2.50 %     1.50 %
2
  ³ 2.5:1.0 but < 3.5:1.0     0.50 %     2.25 %     2.25 %     1.25 %
3
  < 2.5:1.0     0.50 %     2.00 %     2.00 %     1.00 %

and (b) with respect to the Tranche B Term Loan, a percentage per annum equal to
(i) for Eurodollar Rate Loans, 2.50% and (ii) for Base Rate Loans, 1.50% and
(c) with respect to the Tranche C Term Loan, a percentage per annum equal to
(i) for Eurodollar Rate Loans, 2.50% and (ii) for Base Rate Loans, 1.50%. Any
increase or decrease in the Applicable Rate with respect to Revolving Loans,
Swing Line Loans, Letters of Credit and the Commitment Fee resulting from a
change in the Consolidated Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a); provided, however, that if a Compliance
Certificate is not delivered when due (after giving effect to any applicable
grace period) in accordance with such Section, then Pricing Tier 1 shall apply
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall continue to apply until the first
Business Day immediately following the date a Compliance Certificate is
delivered in accordance with Section 7.02(a), whereupon the Applicable Rate with
respect to Revolving Loans, Swing Line Loans, Letters of Credit and the
Commitment Fee shall be adjusted based upon the calculation of the Consolidated
Leverage Ratio contained in such Compliance Certificate. The Applicable Rate
with respect to Revolving Loans, Swing Line Loans, Letters of Credit and the
Commitment Fee in effect from the Closing Date through the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(a) for the fiscal quarter ending March 31,
2006 shall be determined based upon Pricing Tier 1.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

2



--------------------------------------------------------------------------------



 



     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit 11.06 or any other form approved by
the Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease and (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended December 31,
2004, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.
     “Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “BAS” means Banc of America Securities LLC, in its capacity as sole lead
arranger and book manager.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 0.50% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 7.02.
     “Borrowing” means a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.

3



--------------------------------------------------------------------------------



 



     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
     “Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower and its Subsidiaries at such time.
     “Capital Lease” means, as applied to any Person, any lease of any property
by that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.
     “Captive Insurance Subsidiary” means MHI Insurance Ltd., a Vermont
corporation.
     “Cash Collateralize” has the meaning specified in Section 2.03(g).
     “Cash Equivalents” means, as at any date, (a) securities issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and
(e) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d).
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any guideline or directive (whether
or not having the force of law) by any Governmental Authority.
     “Change of Control” means, with respect to the Borrower, an event or series
of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed

4



--------------------------------------------------------------------------------



 



to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of thirty five (35%) of the Equity Interests of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right);
     (b) during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
     (c) the occurrence of a “Change of Control” (or any comparable term) under,
and as defined in, the Second Lien Term Loan Agreement.
     “Closing Date” means the date hereof.
     “Collateral” means a collective reference to all real and personal property
with respect to which Liens in favor of the Collateral Agent, for the benefit of
the Lenders, or Liens in favor of the Control Agent, for the benefit of the
Collateral Agent (on behalf of the Lenders) are purported to be granted pursuant
to and in accordance with the terms of the Collateral Documents.
     “Collateral Agent” means Bank of America in its capacity as collateral
agent under any of the Collateral Documents or any successor collateral agent.
     “Collateral Documents” means a collective reference to the Security
Agreement, the Pledge Agreement, the Mortgages and other security documents as
may be executed and delivered by the Loan Parties pursuant to the terms of
Section 7.14.
     “Commitment” means, as to each Lender, the Revolving Commitment of such
Lender, the Tranche B Term Loan Commitment of such Lender and/or the Tranche C
Term Loan Commitment of such Lender.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02.
     “Consolidated Adjusted EBITDA” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, an amount equal to the sum of
(i) Consolidated EBITDA for such period minus (ii) Consolidated Capital
Expenditures for such period minus (iii) Consolidated Cash Taxes for such
period, all as determined in accordance with GAAP.

5



--------------------------------------------------------------------------------



 



     “Consolidated Capital Expenditures” means, for any period, for the Borrower
and its Subsidiaries on a consolidated basis, all capital expenditures, as
determined in accordance with GAAP; provided, however, that Consolidated Capital
Expenditures shall not include (a) expenditures made with proceeds of any
Involuntary Disposition to the extent such expenditures are used to purchase
property that is the same as or similar to the property subject to such
Involuntary Disposition or (b) Permitted Acquisitions.
     “Consolidated Cash Taxes” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the aggregate of all taxes, as determined
in accordance with GAAP, to the extent the same are paid in cash during such
period.
     “Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) the amount of
depreciation and amortization expense for such period, (iv) non-cash stock-based
compensation expenses for such period, (v) the one-time, non recurring cash
charges during such period related to the two qui tam claims filed against the
Borrower and its former Subsidiary, Diabetes Self Care, Inc., in an aggregate
amount not to exceed $10,000,000 and (vi) the one-time, non-recurring non-cash
charges during such period related to write off of certain accounts receivable
of Diabetes Self Care, Inc. in an aggregate amount not to exceed $2,000,000 plus
(b) for the fiscal quarter periods ending December 31, 2005 and March 31, 2006
only, the amount of costs that would have been saved during each such fiscal
quarter period by the Borrower and its Subsidiaries if the Merger had occurred
on the first day of each such fiscal quarter period due to synergies with the
Acquired Company in an aggregate amount not to exceed $4,725,000 for each such
period, all as determined in accordance with GAAP; provided, that Consolidated
EBITDA for the fiscal periods ending June 30, 2005 and September 30, 2005 shall
be deemed to equal the amounts for such fiscal periods set forth on
Schedule 1.01(a) opposite each such period.
     “Consolidated First Lien Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness (excluding
Funded Indebtedness outstanding under the Second Lien Loan Documents) as of such
date to (b) Consolidated EBITDA for the period of the four fiscal quarters most
recently ended for which the Borrower has delivered financial statements
pursuant to Section 7.01(a) or (b).
     “Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA for the period of
the four fiscal quarters most recently ended for which the Borrower has
delivered financial statements pursuant to Section 7.01(a) or (b) to
(b) Consolidated Fixed Charges for the period of the four fiscal quarters most
recently ended for which the Borrower has delivered financial statements
pursuant to Section 7.01(a) or (b).
     “Consolidated Fixed Charges” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, an amount equal to the sum of (i) the
cash portion of Consolidated Interest Charges for such period plus
(ii) Consolidated Scheduled Funded Debt Payments for such period, all as
determined in accordance with GAAP.
     “Consolidated Funded Indebtedness” means Funded Indebtedness of the
Borrower and its Subsidiaries on a consolidated basis determined in accordance
with GAAP.
     “Consolidated Interest Charges” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, an amount equal to the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in

6



--------------------------------------------------------------------------------



 



connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, plus (ii) the portion of
rent expense with respect to such period under Capital Leases that is treated as
interest in accordance with GAAP plus (iii) the implied interest component of
Synthetic Leases with respect to such period; provided, however, that
(a) Consolidated Interest Charges for the four fiscal quarter period ending
March 31, 2006 shall be calculated as Consolidated Interest Charges for the
fiscal quarter period ending March 31, 2006 multiplied by four, (b) Consolidated
Interest Charges for the four fiscal quarter period June 30, 2006 shall be
calculated as Consolidated Interest Charges for the two fiscal quarter period
ending June 30, 2006 multiplied by two and (c) Consolidated Interest Charges for
the four fiscal quarter period September 30, 2006 shall be calculated as
Consolidated Interest Charges for the three fiscal quarter period ending
September 30, 2006 multiplied by one and one third.
     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements pursuant to
Section 7.01(a) or (b).
     “Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period, as determined in accordance with GAAP.
     “Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness (other than the
scheduled payment of principal on the Tranche C Term Loan), as determined in
accordance with GAAP. For purposes of this definition, “scheduled payments of
principal” (a) shall be determined without giving effect to any reduction of
such scheduled payments resulting from the application of any voluntary or
mandatory prepayments made during the applicable period, (b) shall be deemed to
include the Attributable Indebtedness in respect of Capital Leases and (c) shall
not include any voluntary prepayments or mandatory prepayments required pursuant
to Section 2.05.
     “Consolidated Working Capital” means, at any time, the excess of
(i) current assets (excluding cash and Cash Equivalents) of the Borrower and its
Subsidiaries on a consolidated basis at such time over (ii) current liabilities
(excluding any outstanding Revolving Loans and current maturities of
Indebtedness) of the Borrower and its Subsidiaries on a consolidated basis at
such time, all as determined in accordance with GAAP.
     “Contingent Purchase Price Obligations” means, with respect to an
Acquisition, all obligations of the Borrower or any Subsidiary to make earn out
or similar deferred or contingent purchase price payments pursuant to the
documentation relating to such Acquisition, not including any amounts payable in
any form of Equity Interest. The amount of any Contingent Purchase Price
Obligation shall be deemed to be the aggregate amount of all earn out payments
of the Borrower and its Subsidiaries potentially due in connection with any
Acquisition as set forth in the applicable definitive documentation with respect
to such Acquisition.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if

7



--------------------------------------------------------------------------------



 



such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.
     “Control Agent” has the meaning specified in the Intercreditor Agreement.
     “Cor Credit Agreement” means that certain Credit Agreement dated as of
November 5, 2004 by and among the Acquired Company, CorSolutions, Inc., Health
and Productivity Corporation of America, Inc., the other loan parties thereto,
the lenders party thereto and JPMorgan Chase Bank, N.A. (formerly Bank One, NA),
as administrative agent, as heretofore amended.
     “Cor Audited Financial Statements” means the audited consolidated balance
sheet of the Acquired Company and its Subsidiaries for the fiscal year ended
December 31, 2004, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Acquired Company and its Subsidiaries, including the notes thereto.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Debt Issuance” means the issuance by the Borrower or any Subsidiary of any
Indebtedness other than any Indebtedness permitted under Section 8.03.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by the Borrower or any Subsidiary (including the Equity Interests of any
Subsidiary), including any (a) sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith and (b) any “Asset Sale” or “Disposition” (or any
comparable term) under, and as defined in, the Second Lien Term Loan Agreement,
but excluding (i) the sale, lease, license, transfer or other disposition of
inventory in the ordinary course of business; (ii) the sale, lease, license,
transfer or other disposition of machinery and

8



--------------------------------------------------------------------------------



 



equipment that is obsolete or no longer used or useful in the conduct of
business of the Borrower and its Subsidiaries; (iii) any sale, lease, license,
transfer or other disposition of property to the Borrower or any Subsidiary;
provided, that (A) if the transferor of such property is a Loan Party the
transferee thereof must be a Loan Party or (B) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 8.02;
(iv) any Involuntary Disposition; (v) any license, sublicense, lease or sublease
granted to others not interfering in any material respect with the business of
the Borrower and its Subsidiaries; and (vi) the sale or disposition of Cash
Equivalents for fair market value.
     “Dollar” and “$” mean lawful money of the United States.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any state of the United States or the District of Columbia.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent (and in the case of an assignment of a
Revolving Commitment, the L/C Issuer and the Swing Line Lender), and (ii) with
respect to an assignment of the Revolving Commitments, unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.
     “Environmental Laws” means any and all applicable federal, state, local,
foreign and other applicable statutes, laws, regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements, in each case with or from any Governmental Authority, or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries to the extent directly or indirectly resulting from or
based upon (a) violation of any applicable Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “Equity Issuance” means any issuance by the Borrower or any Subsidiary to
any Person of its Equity Interests, other than (a) any issuance of its Equity
Interests pursuant to the exercise of options or warrants, (b) any issuance of
its Equity Interests pursuant to the conversion of any debt securities to equity
or the conversion of any class equity securities to any other class of equity
securities, (c) any issuance of options or

9



--------------------------------------------------------------------------------



 



warrants relating to its Equity Interests, (d) any issuance by the Borrower of
its Equity Interests as consideration for a Permitted Acquisition, and (e) any
issuance by the Borrower of its Equity Interests pursuant to any employee stock
ownership plan. The term “Equity Issuance” shall not be deemed to include any
Disposition.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
     “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
the Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 9.01.
     “Excess Cash Flow” means, for any period for the Borrower and its
Subsidiaries, an amount equal to the sum of (a) Consolidated EBITDA minus
(b) Consolidated Capital Expenditures paid in cash minus (c) the cash portion of
Consolidated Interest Charges minus (d) cash taxes paid minus (e) Consolidated
Scheduled Funded Debt Payments minus (f) the amount of any voluntary prepayments
made on the Tranche B Term Loan and the Tranche C Term Loan minus (g) the amount
of Contingent Purchase Price Obligations minus (h) increases in Consolidated
Working Capital plus (i) decreases in Consolidated Working Capital, in each case
on a consolidated basis determined in accordance with GAAP.

10



--------------------------------------------------------------------------------



 



     “Excluded Property” means, with respect to any Loan Party, including any
Person that becomes a Loan Party after the Closing Date as contemplated by
Section 7.12, (a) any owned or leased real or personal property which is located
outside of the United States unless requested by the Administrative Agent or the
Required Lenders, (b) any personal property (including, without limitation,
motor vehicles) in respect of which perfection of a Lien is not either
(i) governed by the Uniform Commercial Code or (ii) effected by appropriate
evidence of the Lien being filed in either the United States Copyright Office or
the United States Patent and Trademark Office, unless requested by the
Administrative Agent or the Required Lenders, (c) the Equity Interests of any
direct Foreign Subsidiary of a Loan Party to the extent not required to be
pledged to secure the Obligations pursuant to Section 7.14(a), (d) any property
which, subject to the terms of Section 8.09, is subject to a Lien of the type
described in Section 8.01(i) pursuant to documents which prohibit such Loan
Party from granting any other Liens in such property, (e) any leasehold interest
of any Loan Party in office space and (f) any interest of any Loan Party in any
Inactive Subsidiary; provided, however, that, notwithstanding the foregoing, the
term “Excluded Property” shall not include any Property of any Loan Party which
secures the Second Lien Term Loan.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 11.13), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a).
     “Existing Credit Agreement” means that certain Loan and Security Agreement
between the Borrower, certain of its Subsidiaries and HFG HealthCo-4 LLC, as
amended from time to time.
     “Existing Letter of Credit” means the letter of credit described by date of
issuance, letter of credit number, undrawn amount, name of beneficiary and date
of expiry on Schedule 1.01(b).
     “Extraordinary Receipt” means any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including, without
limitation, tax refunds, pension plan reversions, proceeds of insurance
(including, without limitation, any key man life insurance but excluding
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), any loss of, damage to or
destruction or, or any condemnation or other taking for public use of, any
property of any Loan Party or any of its Subsidiaries (and payments in lieu
thereof), indemnity payments and any purchase price adjustment received in
connection with any purchase agreement.
     “Facet Business” means the business of Facet Technologies, LLC, a Georgia
limited liability company, and its wholly owned subsidiary, Facet Technologies
Limited, a private limited company incorporated in the United Kingdom, including
without limitation the design, development, assembly and distribution of
products (including microsampling devices for blood glucose monitoring) for the
medical device and drug delivery industry.

11



--------------------------------------------------------------------------------



 



     “Facilities” means, at any time, a collective reference to the facilities
and real properties owned, leased or operated by the Borrower or any Subsidiary.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letter” means the letter agreement dated December 14, 2005 among the
Borrower, Bank of America and BAS.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or, at all
times that such Fund is a Lender hereunder, will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.
     “Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations for borrowed money, whether current or long-term
(including the Obligations) and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;
     (b) all purchase money Indebtedness;
     (c) the principal portion of all obligations under conditional sale or
other title retention agreements relating to property purchased by the Borrower
or any Subsidiary (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of
business);
     (d) all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;
     (e) all obligations in respect of the deferred purchase price of property
or services (including without limitation the amount of Contingent Purchase
Price Obligations recognized as a liability on the balance sheet of the Borrower
and its Subsidiaries in accordance with GAAP but excluding (i) any such
obligations to be paid in any form of Equity Interest and (ii) trade accounts
payable in the ordinary course of business and, in each case, not past due for
more than 90 days after the date on which such trade account payable was
created);

12



--------------------------------------------------------------------------------



 



     (f) the Attributable Indebtedness of Capital Leases and Synthetic Leases;
     (g) the Attributable Indebtedness of Securitization Transactions;
     (h) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;
     (i) all Funded Indebtedness of others secured by (or for which the holder
of such Funded Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, provided that if the applicable Funded
Indebtedness has not been assumed by such Person, the amount shall be limited to
the value of the property or proceeds securing such Funded Indebtedness;
     (j) all Guarantees with respect to Funded Indebtedness of the types
specified in clauses (a) through (i) above of another Person; and
     (k) all Funded Indebtedness of the types referred to in clauses (a) through
(j) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Funded Indebtedness
is expressly made non-recourse to such Person.
For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum remaining
amount available to be drawn thereunder.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.
     “German Subsidiary” means the collective reference to Matria Holding GmbH
KG, a company organized under the laws of Germany and its two Subsidiaries,
eu-Medical GmbH and Dia Real GmbH & Co. KG.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or

13



--------------------------------------------------------------------------------



 



level of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.
     “Guarantors” means each Domestic Subsidiary of the Borrower identified as a
“Guarantor” on the signature pages hereto and each other Person that joins as a
Guarantor pursuant to Section 7.12, together with their successors and permitted
assigns. For the avoidance of doubt, it is understood and agreed that the
Captive Insurance Subsidiary and the Inactive Subsidiaries shall not be
Guarantors hereunder.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “HIPAA” means the Health Insurance Portability and Accountability Act of
1996, as amended, and the rules and regulations promulgated from time to time
thereunder.
     “Honor Date” has the meaning set forth in Section 2.03(c).
     “Inactive Subsidiaries” means those Subsidiaries of the Borrower identified
on Schedule 1.01(c) and “Inactive Subsidiary” means any one of them.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all Funded Indebtedness;
     (b) the Swap Termination Value of any Swap Contract;
     (c) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and
     (d) all Indebtedness of the types referred to in clauses (a) through
(c) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which the Borrower or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Borrower or such Subsidiary.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 11.04(b).

14



--------------------------------------------------------------------------------



 



     “Information” has the meaning specified in Section 11.07.
     “Intercreditor Agreement” means the Intercreditor Agreement, dated as of
the Closing Date, among the Administrative Agent, the Second Lien Agent, the
Control Agent and the Loan Parties, as amended in accordance with the terms
thereof and hereof.
     “Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Loan Notice; provided
that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “Interim Financial Statements” unaudited consolidated and consolidating
financial statements of the Borrower and its Subsidiaries for the fiscal quarter
ending September 30, 2005, including balance sheets and statements of income or
operations, shareholders’ equity and cash flows.
     “Internal Control Event” means a material weakness in, or fraud that
involves management or other employees who have a significant role in, the
Borrower’s internal controls over financial reporting, in each case as described
in the Securities Laws.
     “Internal Revenue Code” means the Internal Revenue Code of 1986.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

15



--------------------------------------------------------------------------------



 



     “Involuntary Disposition” means any loss of, damage to or destruction of,
or any condemnation or other taking for public use of, any property of the
Borrower or any of its Subsidiaries.
     “IP Rights” has the meaning specified in Section 6.17.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.
     “Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.12 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 7.12.
     “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lenders” means each of the Persons identified as a “Lender” on the
signature pages hereto and their successors and assigns and, as the context
requires, includes the Swing Line Lender.

16



--------------------------------------------------------------------------------



 



     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Letter of Credit” means (a) any standby letter of credit issued hereunder
and (b) the Existing Letter of Credit.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is thirty days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
     “Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $10,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Revolving Loan, Swing Line Loan, Tranche B Term Loan
or Tranche C Term Loan.
     “Loan Documents” means this Agreement, each Note, each Issuer Document,
each Joinder Agreement, the Intercreditor Agreement, the Fee Letter and the
Collateral Documents.
     “Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion
of Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit 2.02.
     “Loan Parties” means, collectively, the Borrower and each Guarantor.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), financial condition or prospects of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of
(i) the Borrower to perform its obligations under any Loan Document to which it
is a party or (ii) the Loan Parties taken as a whole to perform their
obligations under the Loan Documents; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.
     “Maturity Date” means (a) as to the Revolving Loans, Swing Line Loans and
Letters of Credit (and the related L/C Obligations), January 19, 2011, (b) as to
the Tranche B Term Loan, January 19, 2012 and (c) as to the Tranche C Term Loan,
January 19, 2007.

17



--------------------------------------------------------------------------------



 



     “Merger” means the merger of the Merger Subsidiary with and into the
Acquired Company pursuant to and in accordance with the terms of the Merger
Documents.
     “Merger Agreement” means that certain Agreement and Plan of Merger dated as
of December 14, 2005 by and among the Acquired Company, the Borrower and the
Merger Subsidiary.
     “Merger Documents” means the Merger Agreement and such other agreements,
instruments and documents relating to the Merger.
     “Merger Subsidiary” means Coral Acquisition Corp., a Delaware corporation.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Mortgaged Property” means any real property that is owned or leased by a
Loan Party and is subject to a Mortgage.
     “Mortgages” means the mortgages, deeds of trust or deeds to secure debt
that purport to grant to the Collateral Agent a security interest in the fee
interest and/or leasehold interests of any Loan Party in each real property
(other than Excluded Property) acquired or leased by a Loan Party subsequent to
the Closing Date.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by the Borrower or any Subsidiary in respect of any Disposition, Equity
Issuance, Debt Issuance or Involuntary Disposition, net of (a) direct costs
incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees, and sales commissions), (b) taxes paid
or payable as a result thereof and (c) in the case of any Disposition, the
amount necessary to retire any Indebtedness secured by a Permitted Lien (ranking
senior to any Lien of the Collateral Agent) on the related Property; it being
understood that “Net Cash Proceeds” shall include, without limitation, any cash
or Cash Equivalents received upon the sale or other disposition of any non-cash
consideration received by the Borrower or any Subsidiary in any Disposition,
Equity Issuance, Debt Issuance or Involuntary Disposition.
     “Note” or “Notes” means the Revolving Notes, the Swing Line Note, the
Tranche B Term Loan Notes and/or the Tranche C Term Loan Notes, individually or
collectively, as appropriate.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include
(a) all obligations under any Swap Contract between any Loan Party and any
Lender or Affiliate of a Lender that is permitted to be incurred pursuant to
Section 8.03(d) and (b) all obligations under any Treasury Management Agreement
between any Loan Party and any Lender or Affiliate of a Lender.

18



--------------------------------------------------------------------------------



 



     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means (i) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
     “Participant” has the meaning specified in Section 11.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
     “Permitted Acquisitions” means Investments consisting of an Acquisition by
a Loan Party, provided that (i) the property acquired (or the property of the
Person acquired) in such Acquisition is used or useful in the same or a similar
line of business as the Borrower and its Subsidiaries were engaged in on the
Closing Date (or any reasonable extensions or expansions thereof), (ii) the
Collateral Agent and the Control Agent, as applicable, shall have received all
items in respect of the Equity Interests or property acquired in such
Acquisition required to be delivered by the terms of Section 7.12 and/or
Section 7.14, (iii) in the case of an Acquisition of the Equity Interests of
another Person, the board of directors (or other comparable governing body) of
such other Person shall have duly approved such Acquisition, (iv) at least five
(5) days prior to date of the closing of any such Acquisition, the Borrower
shall have delivered to the Administrative Agent a pro forma compliance
certificate demonstrating that, upon giving effect to such Acquisition on a Pro
Forma Basis, (a) the Consolidated Leverage Ratio is at least 0.50 less than the
ratio required to be maintained by Section 8.11(a) and (b) that the Loan Parties
are in compliance with Section 8.11, (v) the representations and warranties made
by the Loan Parties in each Loan Document shall be true and correct in all
material respects at and as if made as of the date of such Acquisition (after
giving effect thereto) except to the extent such representations and warranties
expressly relate to an earlier date, (vi) if such transaction involves the
purchase of an interest in a partnership between the Borrower (or a Subsidiary)
as a general partner and entities unaffiliated with the Borrower or such
Subsidiary as the other partners, such transaction shall be effected by having
such equity interest acquired by a corporate holding company directly or
indirectly wholly-owned by

19



--------------------------------------------------------------------------------



 



the Borrower newly formed for the sole purpose of effecting such transaction and
(vii) the aggregate consideration (including cash and non-cash consideration,
any assumption of Indebtedness and Contingent Purchase Price Obligations) paid
by the Borrower or any Subsidiary for all such Acquisitions occurring during the
fiscal year ending December 31, 2006 shall not exceed $10,000,000.
     “Permitted Investments” means, at any time, Investments by the Borrower or
any of its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 8.02.
     “Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any of its Subsidiaries permitted to exist at such time pursuant to
the terms of Section 8.01.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.
     “Platform” has the meaning specified in Section 7.02.
     “Pledge Agreement” means the Pledge Agreement (First Lien) dated as of the
Closing Date executed by each of the Loan Parties, the Collateral Agent and the
Control Agent for the benefit of the Collateral Agent (on behalf of the
Lenders).
     “Pro Forma Basis” means, for purposes of calculating the financial
covenants set forth in Section 8.11 (including for purposes of determining the
Applicable Rate), that any Disposition, Involuntary Disposition, Acquisition or
Restricted Payment shall be deemed to have occurred as of the first day of the
most recent four fiscal quarter period preceding the date of such transaction
for which the Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or (b). In connection with the foregoing, (a) with respect to
any Disposition or Involuntary Disposition, income statement and cash flow
statement items (whether positive or negative) attributable to the property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction and (b) with respect to any Acquisition,
(i) income statement items attributable to the Person or property acquired shall
be included to the extent relating to any period applicable in such calculations
to the extent (A) such items are not otherwise included in such income statement
items for the Borrower and its Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.01 and (B) such items
are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by the Borrower or any Subsidiary (including the Person or property
acquired) in connection with such transaction (A) shall be deemed to have been
incurred as of the first day of the applicable period and (B) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.
     “Register” has the meaning specified in Section 11.06(c).
     “Registered Public Accounting Firm” has the meaning specified in the
Securities Laws and shall be independent of the Borrower as prescribed by the
Securities Laws.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

20



--------------------------------------------------------------------------------



 



     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application and (c) with respect to a Swing
Line Loan, a Swing Line Loan Notice.
     “Required Lenders” means, at any time, Lenders holding in the aggregate
more than 50% of (a) the unfunded Commitments and the outstanding Loans, L/C
Obligations and participations therein or (b) if the Commitments have been
terminated, the outstanding Loans, L/C Obligations and participations therein.
The unfunded Commitments of, and the outstanding Loans held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, vice president-administration, vice
president-legal and general counsel or vice president-financial planning and
budgeting of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing.
     “Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
     “Revolving Loan” has the meaning specified in Section 2.01(a).
     “Revolving Note” has the meaning specified in Section 2.11(a).
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
     “SEC” means the Securities and Exchange Commission, or any United States
Governmental Authority succeeding to any of its principal functions.
     “Second Lien Agent” means Bank of America, N.A., in its capacity as
administrative agent under any of the Second Lien Loan Documents, or any
successor or assignee thereof in such capacity.

21



--------------------------------------------------------------------------------



 



     “Second Lien Collateral Agent” means Bank of America, N.A., in its capacity
as collateral agent under any of the Second Lien Loan Documents, or any
successor or assignee thereof in such capacity.
     “Second Lien Collateral Documents” means the Second Lien Security
Agreement, the Second Lien Pledge Agreement and each of the other agreements or
documents that creates or purports to create a Lien in favor of the Second Lien
Agent for the benefit of the Second Lien Lenders.
     “Second Lien Lender” means each lender from time to time party to the
Second Lien Term Loan Agreement.
     “Second Lien Loan Documents” means the Second Lien Term Loan Agreement,
each promissory note related thereto, the Intercreditor Agreement and the Second
Lien Collateral Documents.
     “Second Lien Pledge Agreement” means the Pledge Agreement (Second Lien)
dated as of the Closing Date, among the Borrower, the other Loan Parties, the
Second Lien Collateral Agent and the Control Agent for the Second Lien
Collateral Agent (on behalf of the Second Lien Lenders).
     “Second Lien Security Agreement” means the Security Agreement (Second Lien)
dated as of the Closing Date, among the Borrower, the other Loan Parties, the
Second Lien Collateral Agent and the Control Agent for the Second Lien
Collateral Agent (on behalf of the Second Lien Lenders).
     “Second Lien Term Loan” means the terms loans advanced by the Second Lien
Lenders pursuant to the Second Lien Term Loan Agreement.
     “Second Lien Term Loan Agreement” means the Term Loan Agreement dated as of
the Closing Date, among the Borrower, the Guarantors, the lenders from time to
time party thereto and Bank of America, N.A., in its capacity as the Second Lien
Agent and the Second Lien Collateral Agent, as amended or modified from time to
time in accordance with the terms thereof and hereof.
     “Securities Laws” means the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended and in effect on any applicable date hereunder.
     “Securitization Transaction” means, with respect to any Person, any
financing transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.
     “Security Agreement” means the Security Agreement (First Lien) dated as of
the Closing Date executed by each of the Loan Parties, the Collateral Agent and
the Control Agent for the benefit of the Collateral Agent (on behalf of the
Lenders).
     “Senior Notes” means those 11% senior notes of the Borrower due 2008 issued
pursuant to that certain Indenture dated as of July 9, 2001 among the Borrower,
the guarantors named therein and Wells Fargo Bank Minnesota, National
Association, as trustee, as amended or modified from time to time.
     “Solvent” or “Solvency” means, with respect to any Person as of a
particular date, that on such date (a) such Person is able to pay its debts and
other liabilities, contingent obligations and other commitments as they mature
in the ordinary course of business, (b) such Person does not intend to, and does
not believe that it

22



--------------------------------------------------------------------------------



 



will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the property of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and
(e) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured. In computing the amount of
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04.
     “Swing Line Note” has the meaning specified in Section 2.11(a).

23



--------------------------------------------------------------------------------



 



     “Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000
and (b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.
     “Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Loans” means the collective reference to the Tranche B Term Loan and
the Tranche C Term Loan, and “Term Loan” means any one of them.
     “Threshold Amount” means $5,000,000.
     “Total Revolving Outstandings” means the aggregate Outstanding Amount of
all Revolving Loans, all Swing Line Loans and all L/C Obligations.
     “Tranche B Term Loan” has the meaning specified in Section 2.01(b).
     “Tranche B Term Loan Commitment” means, as to each Lender, its obligation
to make its portion of the Tranche B Term Loan to the Borrower pursuant to
Section 2.01(b), in the principal amount set forth opposite such Lender’s name
on Schedule 2.01. The aggregate principal amount of the Tranche B Term Loan
Commitments of all of the Lenders as in effect on the Closing Date is TWO
HUNDRED FORTY FIVE MILLION DOLLARS ($245,000,000).
     “Tranche B Term Loan Note” has the meaning specified in Section 2.11(a).
     “Tranche C Term Loan” has the meaning specified in Section 2.01(c).
     “Tranche C Term Loan Commitment” means, as to each Lender, its obligation
to make its portion of the Tranche C Term Loan to the Borrower pursuant to
Section 2.01(c), in the principal amount set forth opposite such Lender’s name
on Schedule 2.01. The aggregate principal amount of the Tranche C Term Loan
Commitments of all of the Lenders as in effect on the Closing Date is ONE
HUNDRED TWENTY FIVE MILLION DOLLARS ($125,000,000).
     “Tranche C Term Loan Note” has the meaning specified in Section 2.11(a).
     “Treasury Management Agreement” means any agreement governing the provision
of treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.
     “Type” means, with respect to any Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in

24



--------------------------------------------------------------------------------



 



accordance with the assumptions used for funding that Pension Plan pursuant to
Section 412 of the Internal Revenue Code for the applicable plan year.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Voting Stock” means, with respect to any Person, Equity Interests issued
by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
     “Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests
are at the time owned by the Borrower directly or indirectly through other
Persons 100% of whose Equity Interests are at the time owned, directly or
indirectly, by the Borrower.
     1.02 Other Interpretive Provisions.
     With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
real and personal property and tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

25



--------------------------------------------------------------------------------



 



     1.03 Accounting Terms.
     (a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Borrower
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease.
     (b) Changes in GAAP. The Borrower will provide a written summary of
material changes in GAAP and in the consistent application thereof with each
annual and quarterly Compliance Certificate delivered in accordance with
Section 7.02(a). If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP as in effect prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     (c) Calculations. Notwithstanding the above, the parties hereto acknowledge
and agree that all calculations of the financial covenants in Section 8.11
(including for purposes of determining the Applicable Rate) shall be made on a
Pro Forma Basis.
     1.04 Rounding.
     Any financial ratios required to be maintained by the Borrower pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
     1.05 Times of Day.
     Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
     1.06 Letter of Credit Amounts.
     Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of any Issuer Document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

26



--------------------------------------------------------------------------------



 



ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Revolving Loans and Term Loans.
     (a) Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Revolving Loan”) to the
Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Commitment. Within the
limits of each Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.04, and reborrow under this Section 2.01. Revolving Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein, provided,
however, all Borrowings made on the Closing Date shall be made as Base Rate
Loans.
     (b) Tranche B Term Loan. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make its portion of a term loan (the
“Tranche B Term Loan”) to the Borrower in Dollars on the Closing Date in an
amount not to exceed such Lender’s Tranche B Term Loan Commitment. Amounts
repaid on the Tranche B Term Loan may not be reborrowed. The Tranche B Term Loan
may consist of Base Rate Loans or Eurodollar Rate Loans, as further provided
herein, provided, however, all Borrowings made on the Closing Date shall be made
as Base Rate Loans.
     (c) Tranche C Term Loan. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make its portion of a term loan (the
“Tranche C Term Loan”) to the Borrower in Dollars on the Closing Date in an
amount not to exceed such Lender’s Tranche C Term Loan Commitment. Amounts
repaid on the Tranche C Term Loan may not be reborrowed. The Tranche C Term Loan
may consist of Base Rate Loans or Eurodollar Rate Loans, as further provided
herein, provided, however, all Borrowings made on the Closing Date shall be made
as Base Rate Loans.
     2.02 Borrowings, Conversions and Continuations of Loans.
     (a) Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of, Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Except as provided
in Section 2.03(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a

27



--------------------------------------------------------------------------------



 



Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of a Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
     (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans as described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 5.02 (and, if such Borrowing is
the initial Credit Extension, Section 5.01), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date of a Borrowing of Revolving Loans, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings and second, shall be
made available to the Borrower as provided above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as Eurodollar Rate Loans without the consent of the Required Lenders,
and the Required Lenders may demand that any or all of the then outstanding
Eurodollar Rate Loans be converted immediately to Base Rate Loans.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
     (e) After giving effect to all Borrowings, all conversions of Loans from
one Type to the other and all continuations of Loans as the same Type, there
shall not be more than 5 Interest Periods in effect with respect to Revolving
Loans, 5 Interest Periods in effect with respect to the Tranche B Term Loan and
2 Interest Periods in effect with respect to the Tranche C Term Loan.
     2.03 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Borrower or any of its

28



--------------------------------------------------------------------------------



 



Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (y) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Commitment and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. Furthermore, each
Lender with a Revolving Commitment acknowledges and confirms that it has a
participation interest in the liability of the L/C Issuer under the Existing
Letter of Credit in a percentage equal to its Pro Rata Share of the Revolving
Loans. The Borrower’s reimbursement obligations in respect of the Existing
Letter of Credit, and each Lender’s obligations in connection therewith, shall
be governed by the terms of this Agreement.
     (ii) The L/C Issuer shall not issue any Letter of Credit if:
     (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or
     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
     (iii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to borrowers generally;
     (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $50,000;

29



--------------------------------------------------------------------------------



 



     (D) such Letter of Credit is to be denominated in a currency other than
Dollars; or
     (E) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.
     (iv) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (v) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least five (5) Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may reasonably require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date
of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent

30



--------------------------------------------------------------------------------



 



has received a copy of such Letter of Credit Application from the Borrower and,
if not, the L/C Issuer will provide the Administrative Agent with a copy
thereof. Unless the L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article V shall not be satisfied,
then, subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Subsidiary or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.
     (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
specified number of days prior to the then effective expiration date (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
L/C Issuer, the Borrower shall not be required to make a specific request to the
L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender or the Borrower that one or more
of the applicable conditions specified in Section 5.02 is not then satisfied,
and in each case directing the L/C Issuer not to permit such extension.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage

31



--------------------------------------------------------------------------------



 



thereof. In such event, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the conditions set forth in Section 5.02 (other than the delivery of
a Loan Notice) and provided that, after giving effect to such Borrowing, the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments. Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if promptly
confirmed in writing; provided that the lack of such prompt confirmation shall
not affect the conclusiveness or binding effect of such notice.
     (ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
     (iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
     (v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the

32



--------------------------------------------------------------------------------



 



date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation. A certificate of the L/C Issuer submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of cash collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a

33



--------------------------------------------------------------------------------



 



trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
     (g) Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Sections 2.04 and 9.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
For purposes of this Section 2.03, Section 2.04 and

34



--------------------------------------------------------------------------------



 



Section 9.02(c), “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash Collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.
     (h) Applicability of ISP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each Letter of Credit.
     (i) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the daily maximum amount available
to be drawn under such Letter of Credit. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. Letter of
Credit Fees shall be (i) computed on a quarterly basis in arrears and (ii) due
and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit in an amount specified in the
Fee Letter computed on the daily maximum amount available to be drawn thereunder
(whether or not such maximum amount is then in effect under such Letter of
Credit), due and payable quarterly in arrears on the Business Day immediately
following the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

35



--------------------------------------------------------------------------------



 



     2.04 Swing Line Loans.
     (a) Swing Line Facility. Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, to make loans (each such loan, a
“Swing Line Loan”) to the Borrower in Dollars from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Applicable Percentage of
the Outstanding Amount of Revolving Loans and L/C Obligations of the Swing Line
Lender in its capacity as a Lender of Revolving Loans, may exceed the amount of
such Lender’s Revolving Commitment; provided, however, that after giving effect
to any Swing Line Loan, (i) the Total Revolving Outstandings shall not exceed
the Aggregate Revolving Commitments, and (ii) the aggregate Outstanding Amount
of the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.
     (b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum principal amount of $1,000,000 and
integral multiples of $100,000 in excess thereof, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Borrowing of Swing Line Loans (A) directing the Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.
     (c) Refinancing of Swing Line Loans.
     (i) The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably requests and
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender’s Applicable Percentage
of the amount of Swing Line Loans then

36



--------------------------------------------------------------------------------



 



outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the conditions set forth in Section 5.02 (other than the delivery of a Loan
Notice) and provided that, after giving effect to such Borrowing, the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
     (iii) If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
     (iv) Each Lender’s obligation to make Revolving Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 5.02. No such purchase or funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.
     (d) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time

37



--------------------------------------------------------------------------------



 



during which such Lender’s risk participation was funded) in the same funds as
those received by the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
     2.05 Prepayments.
     (a) Voluntary Prepayments of Loans.
     (i) Revolving Loans and Term Loans. The Borrower may, upon notice from the
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans, the Tranche B Term Loan and the Tranche C
Term Loan in whole or in part without premium or penalty; provided that (A) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(1) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (2) on the date of prepayment of Base Rate Loans; (B) any such prepayment of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof (or, if less, the entire principal amount
thereof then outstanding); (C) any prepayment of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding) and (D) any
prepayment of the Term Loans shall be applied first to the Tranche C Term Loan
and after the Tranche C Term Loan has been paid in full, to the Tranche B Term
Loan (ratably to the remaining principal amortization payments thereof). Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Loans to be prepaid. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Loans of
the Lenders in accordance with their respective Applicable Percentages.
     (ii) Swing Line Loans. The Borrower may, upon notice to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay

38



--------------------------------------------------------------------------------



 



Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $250,000 or a whole
multiple of $100,000 in excess thereof (or, if less, the entire principal
thereof then outstanding). Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.
     (b) Mandatory Prepayments.
     (i) Revolving Commitments.
     (A) If for any reason the Total Revolving Outstandings at any time exceed
the Aggregate Revolving Commitments then in effect, the Borrower shall
immediately prepay Revolving Loans and/or the Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.04(b)(i) unless after the
prepayment in full of the Revolving Loans and the Swing Line Loans the Total
Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect.
     (B) If any Revolving Loans are used to finance in part the Merger, the
Borrower shall immediately prepay such Revolving Loans with any cash or cash
equivalents of the Acquired Company and its Subsidiaries as of the Closing Date.
     (ii) Dispositions and Involuntary Dispositions.
     (A) Promptly (and in any event within ten days) upon receipt by any Loan
Party or any Subsidiary of the Net Cash Proceeds received from any Disposition,
the Borrower shall prepay the Term Loans as hereafter provided in an aggregate
amount equal to 100% of the Net Cash Proceeds of all Dispositions. Any
prepayment pursuant to this clause (ii)(A) shall be applied as set forth in
clause (vii) below.
     (B) In the event there shall occur any Involuntary Disposition, the
Borrower shall promptly (and in any event within ten days) prepay the Term Loans
as hereinafter provided in an aggregate amount equal to 100% of the Net Cash
Proceeds of such Involuntary Disposition to the extent such Net Cash Proceeds
are not used to restore or repair the applicable Property within 180 days of
such Involuntary Disposition. Any prepayment pursuant to this clause (ii)(B)
shall be applied as set forth in clause (vii) below.
     (iii) Extraordinary Receipts. Promptly (and in any event within ten days)
upon receipt by any Loan Party or any Subsidiary of the Net Cash Proceeds of any
Extraordinary Receipt, the Borrower shall prepay the Term Loans as hereafter
provided in an aggregate amount equal to 100% of such Net Cash Proceeds to the
extent that the Net Cash Proceeds received from the Extraordinary Receipts in
any fiscal year exceed $1,000,000. Any prepayment pursuant to this clause
(iii) shall be applied as set forth in clause (vii) below.
     (iv) Debt Issuances. Immediately upon receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrower shall
prepay the Term Loans as hereafter

39



--------------------------------------------------------------------------------



 



provided in an aggregate amount equal to 100% of such Net Cash Proceeds. Any
prepayment pursuant to this clause (iv) shall be applied as set forth in clause
(vii) below.
     (v) Equity Issuances. Immediately upon the receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Equity Issuance, the Borrower shall
prepay the Term Loans in an aggregate amount equal to 50% of such Net Cash
Proceeds. Any such prepayment pursuant to this clause (v) to be applied as set
forth in clause (vii) below. Notwithstanding the foregoing, the parties hereto
agree that the Net Cash Proceeds received from any Equity Issuance by the
Borrower shall be used by the Borrower to prepay the Second Lien Term Loan
pursuant to Section 2.03(b) of the Second Lien Term Loan Agreement as in effect
as of the date hereof, unless the Second Lien Lenders waive or otherwise not
require such mandatory prepayment in which case 50% of the Net Cash Proceeds (or
such lesser amount not applied to the Second Lien Term Loan as a result of such
waiver) from such Equity Issuance shall be used by the Borrower to prepay the
Term Loan pursuant to this clause (v).
     (vi) Excess Cash Flow. Commencing with the fiscal year ending December 31,
2006 and for each fiscal year ending thereafter, the Borrower shall prepay the
Term Loans on the Business Day following the date for delivery of the annual
Compliance Certificate for such fiscal year in an amount equal to 50% of Excess
Cash Flow for such fiscal year. Any such prepayment pursuant to this clause
(vi) to be applied as set forth in clause (vii) below.
     (vii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.04(b) shall be applied as follows:
     (A) with respect to all amounts prepaid pursuant to Section 2.04(b)(i), to
Revolving Loans and Swing Line Loans and (after all Revolving Loans and Swing
Line Loans have been repaid) to Cash Collateralize the L/C Obligations; and
     (B) with respect to all amounts prepaid pursuant to Sections 2.04(b)(ii),
(iii), (iv), (v), and (vi) first, to the Tranche C Term Loan and second (after
the Tranche C Term Loan has been paid in full), to the Tranche B Term Loan
(ratably to the remaining principal amortization payments thereof).
Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.04(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.
     2.06 Termination or Reduction of Aggregate Revolving Commitments.
     The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Outstanding
Amount of Revolving Loans, Swing Line Loans and L/C Obligations; provided that
(i) any such notice shall be received by the Administrative Agent not later than
12:00 noon three (3) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) if,
after giving effect to any reduction of the Aggregate Revolving Commitments or
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Aggregate Revolving Commitments, such sublimit shall be automatically
reduced by the amount of such excess. The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of

40



--------------------------------------------------------------------------------



 



the Aggregate Revolving Commitments. Any reduction of the Aggregate Revolving
Commitments shall be applied to the Revolving Commitment of each Lender
according to its Applicable Percentage. All fees accrued with respect thereto
until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.
     2.07 Repayment of Loans.
     (a) Revolving Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Loans outstanding
on such date.
     (b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date within one (1) Business Day of demand therefor
by the Swing Line Lender and (ii) the Maturity Date.
     (c) Tranche B Term Loan. The Borrower shall repay the outstanding principal
amount of the Tranche B Term Loan in installments on the dates and in the
amounts set forth in the table below (as such installments may hereafter be
adjusted as a result of prepayments made pursuant to Section 2.04), unless
accelerated sooner pursuant to Section 9.02:

              Principal Amortization Payment Dates   Payment
March 31, 2006
  $ 612,500  
June 30, 2006
  $ 612,500  
September 30, 2006
  $ 612,500  
December 31, 2006
  $ 612,500  
March 31, 2007
  $ 612,500  
June 30, 2007
  $ 612,500  
September 30, 2007
  $ 612,500  
December 31, 2007
  $ 612,500  
March 31, 2008
  $ 612,500  
June 30, 2008
  $ 612,500  
September 30, 2008
  $ 612,500  
December 31, 2008
  $ 612,500  
March 31, 2009
  $ 612,500  
June 30, 2009
  $ 612,500  
September 30, 2009
  $ 612,500  
December 31, 2009
  $ 612,500  
March 31, 2010
  $ 612,500  
June 30, 2010
  $ 612,500  
September 30, 2010
  $ 612,500  
December 31, 2010
  $ 612,500  
March 31, 2011
  $ 58,187,500  
June 30, 2011
  $ 58,187,500  
September 30, 2011
  $ 58,187,500  
Maturity Date
  $ 58,187,500  

41



--------------------------------------------------------------------------------



 



     (d) Tranche C Term Loan. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of the Tranche C Term Loan, unless
accelerated sooner pursuant to Section 9.02.
     2.08 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of the Eurodollar Rate
for such Interest Period plus the Applicable Rate, (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.09 Fees.
     In addition to certain fees described in subsections (i) and (j) of
Section 2.03, the Borrower shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the product of (a) the Applicable Rate times (b) the
actual daily amount by which the Aggregate Revolving Commitments exceed the sum
of (i) the Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount
of L/C Obligations. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date. The commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such

42



--------------------------------------------------------------------------------



 



Applicable Rate was in effect. For purposes of clarification, Swing Line Loans
shall not be considered outstanding for purposes of determining the unused
portion of the Aggregate Revolving Commitments.
     2.10 Computation of Interest and Fees.
     All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
     2.11 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall (i) in the case of Revolving Loans, be in the form of Exhibit
2.10(a)(i) (a “Revolving Note”), (ii) in the case of Swing Line Loans, be in the
form of Exhibit 2.10(a)(ii) (a “Swing Line Note”), (iii) in the case of the
Tranche B Term Loan, be in the form of Exhibit 2.10(a)(iii) (a “Tranche B Term
Loan Note”) and (iv) in the case of the Tranche C Term Loan, be in the form of
Exhibit 2.10(a)(iv) (a “Tranche C Term Loan Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
     2.12 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other

43



--------------------------------------------------------------------------------



 



applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Subject to the definition of “Interest Period”, if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of any Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
     (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing

44



--------------------------------------------------------------------------------



 



provisions of this Article II, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article V are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.13 Sharing of Payments by Lenders.
     If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).
     Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

45



--------------------------------------------------------------------------------



 



ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if any Loan Party shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Loan
Party shall make such deductions and (iii) such Loan Party shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.
     (b) Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Administrative Agent, each Lender and the L/C Issuer, within 10 Business
Days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

46



--------------------------------------------------------------------------------



 



     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
     (f) Treatment of Certain Refunds. If the Administrative Agent, any Lender
or the L/C Issuer determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section, it shall pay to such Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section with respect to the Taxes or
Other Taxes giving rise to such refund), provided that each Loan Party, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
reasonably confidential) to the Borrower or any other Person.
     3.02 Illegality.
     If any Lender determines that any applicable Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of

47



--------------------------------------------------------------------------------



 



the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
     3.03 Inability to Determine Rates.
     If the Required Lenders determine that for any reason in connection with
any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof that (a) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to the Lenders of funding such
Loan, the Administrative Agent will promptly notify the Borrower and all
Lenders. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing, conversion or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
     3.04 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate or
the L/C Issuer;
     (ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or
     (iii) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

48



--------------------------------------------------------------------------------



 



     (b) Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section, describing the circumstances giving rise
to the request for reimbursement and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
     (e) Reserve Requirements. The Borrower shall pay to each Lender, as long as
such Lender shall be required to maintain reserves with respect to liabilities
or assets consisting of or including Eurodollar funds or deposits (currently
known as “Eurodollar Liabilities”), additional interest on the unpaid principal
amount of each Eurodollar Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan, provided the Borrower
shall have received at least 10 days prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.
3.05 Compensation for Losses.
     Upon demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any actual loss, cost or expense incurred by it as a
result of:

49



--------------------------------------------------------------------------------



 



     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of:
     (i) a request by the Borrower pursuant to Section 11.13; or
     (ii) an assignment by Bank of America pursuant to Section 11.06(b) as part
of the primary syndication of the Commitments and Loans during the 180-day
period immediately following the Closing Date;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
     For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.
     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
out of pocket costs and expenses actually incurred by any Lender in connection
with any such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is unable to make Loans at the Eurodollar Rate as
contemplated in Section 3.02, the Borrower may replace such Lender in accordance
with Section 11.13.

50



--------------------------------------------------------------------------------



 



     3.07 Survival.
     All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder.
ARTICLE IV
GUARANTY
     4.01 The Guaranty.
     Each of the Guarantors hereby jointly and severally guarantees to each
Lender, each Affiliate of a Lender that enters into a Swap Contract or a
Treasury Management Agreement with a Loan Party, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.
     Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, Swap Contracts or Treasury Management Agreements,
the obligations of each Guarantor under this Agreement and the other Loan
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under the Debtor
Relief Laws or any comparable provisions of any applicable state law.
     4.02 Obligations Unconditional.
     The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor for amounts paid under this Article IV until
such time as the Obligations (other than any indemnity obligations that, by
their terms, survive the termination of this Agreement) have been paid in full
and the Commitments have expired or terminated. Without limiting the generality
of the foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:
     (a) at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

51



--------------------------------------------------------------------------------



 



     (b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract or Treasury Management Agreement between any Loan
Party and any Lender, or any Affiliate of a Lender, or any other agreement or
instrument referred to in the Loan Documents, such Swap Contracts or such
Treasury Management Agreements shall be done or omitted;
     (c) the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Swap Contract or Treasury
Management Agreement between any Loan Party and any Lender, or any Affiliate of
a Lender, or any other agreement or instrument referred to in the Loan
Documents, such Swap Contracts or such Treasury Management Agreements shall be
waived or any other guarantee of any of the Obligations or any security therefor
shall be released, impaired or exchanged in whole or in part or otherwise dealt
with;
     (d) any Lien granted to, or in favor of, the Collateral Agent, the Control
Agent or any Lender or Lenders as security for any of the Obligations shall fail
to attach or be perfected; or
     (e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
     With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or any Treasury Management Agreement
between any Loan Party and any Lender, or any Affiliate of a Lender, or any
other agreement or instrument referred to in the Loan Documents, such Swap
Contracts or such Treasury Management Agreements, or against any other Person
under any other guarantee of, or security for, any of the Obligations.
     4.03 Reinstatement.
     The obligations of the Guarantors under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each Lender
on demand for all reasonable costs and expenses (including, without limitation,
the fees, charges and disbursements of counsel) incurred by the Administrative
Agent or such Lender in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.
     4.04 Certain Additional Waivers.
     Each Guarantor further agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.
     4.05 Remedies.
     The Guarantors agree that, to the fullest extent permitted by law, as
between the Guarantors, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, the Obligations may be declared to be forthwith due
and payable as provided in Section 9.02 (and shall be deemed to have become

52



--------------------------------------------------------------------------------



 



automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01. The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.
     4.06 Rights of Contribution.
     The Guarantors agree among themselves that, in connection with payments
made hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations (other than any indemnity obligations
that, by their terms, survive the termination of this Agreement) have been paid
in full and the Commitments have terminated.
     4.07 Guarantee of Payment; Continuing Guarantee.
     The guarantee in this Article IV is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Obligations
whenever arising.
ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     5.01 Conditions of Initial Credit Extension.
     The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:
     (a) Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.
     (b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Closing Date, and in form and substance
satisfactory to the Administrative Agent.
     (c) Financial Statements. The Administrative Agent shall have received:
     (i) pro forma financial statements for the Borrower and its Subsidiaries
after giving effect to the Merger for the fiscal year ending December 31, 2004
and for the period commencing on January 1, 2005 and ending November 30, 2005
which (A) are in form and substance reasonably satisfactory to the
Administrative Agent and (B) meet the requirements of Regulation S-X of the
Securities Act of 1933; and
     (ii) forecasts prepared by management of the Borrower and its Subsidiaries,
each in form and substance reasonably satisfactory to the Administrative Agent,
of balance sheets, income statements and cash flow statements for each quarter
for the first

53



--------------------------------------------------------------------------------



 



year following the Closing Date and on annual basis for each year thereafter
during the term of this Agreement.
     (d) No Material Adverse Change. Except as disclosed in the Company
Disclosure Letter (as defined in the Merger Agreement), since September 30,
2005, there shall not have occurred and be continuing a material adverse effect
on the business, financial condition or results of operations of the Acquired
Company and its Subsidiaries, taken as a whole, other than any effect relating
to (i) the economy in general in the United States or any state or locality in
which the Acquired Company or any of its subsidiaries conducts business, (ii)
United States or global financial or securities markets or conditions or any act
of terrorism, similar calamity or war, (iii) the health services industry
generally, (iv) changes in applicable law or regulations or in generally
accepted accounting principles or regulatory accounting principles, (v) the
execution and delivery of the Merger Agreement or announcement of the
transactions contemplated by the Merger Agreement or the identity, business or
operations of the Borrower or its Subsidiaries or any facts or circumstances
relating to the Borrower or its Subsidiaries, including in each case the loss of
customers, suppliers or vendors, or (vi) any action taken by the Acquired
Company or its Subsidiaries with the Borrower’s consent or from compliance by
the Acquired Company with the terms of, or the taking of any action contemplated
or permitted by, the Merger Agreement.
     (e) Litigation. There shall not be pending any suit or formal proceeding by
any Governmental Authority (i) challenging the acquisition by the Borrower or
the Merger Subsidiary of any Shares, Options or Warrants (each as defined in the
Merger Agreement), seeking to restrain or prohibit the consummation of the
Merger, seeking to place limitations on the ownership of shares of Common Stock
or Preferred Stock (each as defined in the Merger Agreement) (or shares of
capital stock of the Surviving Corporation (as defined in the Merger Agreement))
by the Borrower or the Merger Subsidiary, (ii) seeking to prohibit or limit the
ownership or operation by the Acquired Company or any of its Subsidiaries or by
the Borrower or any of its Subsidiaries of any portion of any business or of any
assets of the Acquired Company and its Subsidiaries or the Borrower and its
Subsidiaries, (iii) seeking to obtain from the Acquired Company, the Borrower or
the Merger Subsidiary any damages with respect to the transactions contemplated
by the Merger Agreement (including the Merger), which in the case of clauses
(i), (ii) and (iii) above would have, individually or in the aggregate, a
Material Adverse Effect (as defined in the Merger Agreement) on either the
Acquired Company or the Borrower.
     (f) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:
     (i) copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;
     (ii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party; and

54



--------------------------------------------------------------------------------



 



     (iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.
     (g) Perfection and Priority of Liens. Receipt by the Collateral Agent or
the Control Agent, as applicable, of the following:
     (i) searches of Uniform Commercial Code filings in the jurisdiction of
formation of each Loan Party, the jurisdiction of the chief executive office of
each Loan Party and each jurisdiction where any Collateral is located or where a
filing would need to be made in order to perfect the Collateral Agent’s or the
Control Agent’s, as applicable, security interest in the Collateral, copies of
the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens;
     (ii) UCC financing statements for each appropriate jurisdiction as is
necessary, in the Collateral Agent’s sole discretion, to perfect the Collateral
Agent’s or the Control Agent’s, as applicable, security interest in the
Collateral;
     (iii) all certificates evidencing any certificated Equity Interests pledged
to the Control Agent for the benefit of the Collateral Agent (on behalf of the
Lenders) pursuant to the Pledge Agreement, together with duly executed in blank,
undated stock powers attached thereto;
     (iv) searches of ownership of, and Liens on, intellectual property of each
Loan Party in the appropriate governmental offices; and
     (v) duly executed notices of grant of security interest in the form
required by the Security Agreement as are necessary, in the Collateral Agent’s
sole discretion, to perfect the Collateral Agent’s security interest in the
intellectual property of the Loan Parties.
     (h) Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Loan Parties evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents, including, but not limited to, naming the Control Agent, as
additional insured (in the case of liability insurance) and as loss payee (in
the case of hazard insurance) for the benefit of the Collateral Agent (on behalf
of the Lenders) and for the benefit of the Second Lien Collateral Agent (on
behalf of the Second Lien Lenders).
     (i) Merger. Receipt by the Administrative Agent of (i) evidence that the
Merger will be consummated concurrent with the advances of the initial Loans in
compliance with applicable Law and regulatory approvals and in accordance with
the Merger Documents and (ii) copies, certified by a Responsible Officer of the
Borrower as true and complete, of (A) the Merger Documents, (B) the Second Lien
Term Loan Documents, together will all exhibits and schedules thereto and
(C) the documentation related to the Senior Notes.
     (j) Closing Certificate. Receipt by the Administrative Agent of (i) a
certificate signed by a Responsible Officer of the Borrower certifying that
(A) the conditions specified in Sections 5.01(d) and (e) and Sections 5.02(a),
(b) and (c) have been satisfied and (B) the Borrower and its Subsidiaries (after
giving effect to the Merger and the incurrence of the Indebtedness related
thereto) are Solvent on a consolidated basis and (ii) a pro forma compliance

55



--------------------------------------------------------------------------------



 



certificate demonstrating that, upon giving effect to the Merger on a Pro Forma
Basis, the Loan Parties are in compliance with the financial covenants set forth
in Section 8.11 as of the most recent fiscal quarter for which the Borrower has
prepared financial statements.
     (k) Existing Debt. Receipt by the Administrative Agent of evidence that (i)
the Existing Credit Agreement has been terminated and all Liens securing
obligations under the Existing Credit Agreement have been released and (ii) the
Cor Credit Agreement has been terminated and all Liens securing obligations
under the Cor Credit Agreement have been released.
     (l) Intercreditor Agreement. The Administrative Agent shall have received
counterparts of the Intercreditor Agreement, duly executed on behalf of each of
the Administrative Agent, the Second Lien Agent, the Control Agent and the Loan
Parties.
     (m) Consents. All governmental, shareholder and third party consents
(including Hart-Scott-Rodino clearance) and approvals necessary in connection
with the Merger shall have been obtained; all such consents and approvals shall
be in force and effect; and all applicable waiting periods shall have expired
without any action being taken by any authority that could reasonably be
expected to restrain, prevent or impose any material adverse condition on the
Merger or that could seek or threaten any of the foregoing, and no Law shall be
applicable which has, or could reasonably be expected to have, such effect.
     (n) Fees. Receipt by the Administrative Agent and the Lenders of any fees
required to be paid on or before the Closing Date.
     (o) Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid all reasonable fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such reasonable fees, charges and
disbursements incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Administrative Agent).
     (p) Other. Receipt by the Administrative Agent and the Lenders of such
other documents, instruments, agreements and information as reasonably requested
by the Administrative Agent or any Lender, including, but not limited to,
information regarding litigation, tax, accounting, labor, insurance, pension
liabilities (actual or contingent), real estate leases, material contracts, debt
agreements, property ownership, environmental matters, contingent liabilities
and management of the Borrower and its Subsidiaries; such information may
include, if requested by the Administrative Agent, asset appraisal reports and
written audits of accounts receivable, inventory, payables, controls and
systems.
     Without limiting the generality of the provisions of Section 11.04, for
purposes of determining compliance with the conditions specified in this
Section 5.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

56



--------------------------------------------------------------------------------



 



     5.02 Conditions to all Credit Extensions.
     The obligation of each Lender to honor any Request for Credit Extension
(other than a Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:
     (a) The representations and warranties of the Borrower and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 5.02, the representations and warranties
contained in subsections (a) and (b) of Section 6.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 7.01.
     (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
     (c) The Administrative Agent and, if applicable, the L/C Issuer and/or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
     Each Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:
     6.01 Existence, Qualification and Power.
     Each Loan Party (a) is duly organized or formed, validly existing and in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
     6.02 Authorization; No Contravention.
     The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is party have been duly authorized by all
necessary corporate or other organizational action, and do not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be

57



--------------------------------------------------------------------------------



 



made under (i) any of the Second Lien Loan Documents, (ii) any material
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (iii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any applicable
Law (including, without limitation, Regulation U or Regulation X issued by the
FRB).
     6.03 Governmental Authorization; Other Consents.
     No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document other than (i) those that have already been obtained and are in full
force and effect and (ii) filings to perfect the Liens created by the Collateral
Documents.
     6.04 Binding Effect.
     Each Loan Document has been duly executed and delivered by each Loan Party
that is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, except as enforceability may be
limited by Debtor Relief Laws and general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
     6.05 Financial Statements; No Material Adverse Effect; No Internal Control
Event.
     (a) The Audited Financial Statements and the Cor Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of the Borrower and its
Subsidiaries or the Acquired Company and its Subsidiaries, as applicable, as of
the date thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries or the Acquired Company and its Subsidiaries, as
applicable, as of the date thereof, including liabilities for taxes, commitments
and Indebtedness.
     (b) The Interim Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments;
and (iii) show all material indebtedness and other liabilities, direct or
contingent (other than contingent liabilities not required to be disclosed
thereon in accordance with GAAP), of the Borrower and its Subsidiaries as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness.
     (c) (i) From the date of the Audited Financial Statements to and including
the Closing Date, there has been no Disposition by the Borrower or any
Subsidiary, or any Involuntary Disposition, of any material part of the business
or property of the Borrower and its Subsidiaries, taken as a whole, and no
purchase or other acquisition by any of them of any business or property
(including any Equity Interests of any other Person) material in relation to the
consolidated financial condition of the Borrower and its Subsidiaries, taken as
a whole, in each case, which is not reflected in the foregoing financial
statements or in the notes thereto and has not otherwise been disclosed in
writing to the Lenders on or prior to the Closing Date and (ii) from the date of
the Cor Audited Financial Statements to and including the Closing Date, there

58



--------------------------------------------------------------------------------



 



has been no Disposition by the Acquired Company or any of its Subsidiaries, or
any Involuntary Disposition, of any material part of the business or property of
the Acquired Company and its Subsidiaries, taken as a whole, and no purchase or
other acquisition by any of them of any business or property (including any
Equity Interests of any other Person) material in relation to the consolidated
financial condition of the Acquired Company and its Subsidiaries, taken as a
whole, in each case, which is not reflected in the foregoing financial
statements or in the notes thereto and has not otherwise been disclosed in
writing to the Lenders on or prior to the Closing Date.
     (d) The financial statements delivered pursuant to Section 7.01(a) and
(b) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Section 7.01(a) and (b)) and present fairly (on the basis
disclosed in the footnotes to such financial statements) the consolidated and,
in the case of the financial statements delivered pursuant to Section 7.01(b),
consolidating, financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries as of the dates thereof and for the periods
covered thereby.
     (e) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
     (f) Since the date of the Audited Financial Statements, no Internal Control
Event has occurred.
     6.06 Litigation.
     There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of the Responsible Officers of the Loan Parties after due and
diligent investigation, threatened in writing, at law, in equity, in arbitration
or before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby or (b) could reasonably be expected to have a
Material Adverse Effect.
     6.07 No Default.
     (a) Neither the Borrower nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could reasonably be expected to have
a Material Adverse Effect.
     (b) No Default has occurred and is continuing.
     6.08 Ownership of Property; Liens.
     Each of the Borrower and its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The property of the Borrower and its
Subsidiaries is subject to no Liens, other than Permitted Liens.
     6.09 Environmental Compliance.
     Except as could not reasonably be expected to have a Material Adverse
Effect:

59



--------------------------------------------------------------------------------



 



     (a) Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any applicable Environmental Law with respect to the Facilities or the
Businesses, and to the knowledge of the Responsible Officers of the Loan
Parties, there are no conditions relating to the Facilities or the Businesses
that could reasonably likely give rise to liability under any applicable
Environmental Laws.
     (b) None of the Facilities contains, or to the knowledge of the Responsible
Officers of the Loan Parties, has previously contained, any Hazardous Materials
at, on or under the Facilities in amounts or concentrations that constitute or
constituted a violation of, or could give rise to liability under, applicable
Environmental Laws.
     (c) Neither the Borrower nor any Subsidiary has received any written or to
the knowledge of the Responsible Officers of the Loan Parties verbal notice of,
or inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with applicable Environmental Laws with
regard to any of the Facilities or the Businesses.
     (d) Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf the Borrower
or any Subsidiary in violation of, or in a manner that would be reasonably
likely to give rise to liability under, any applicable Environmental Law.
     (e) No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened in writing, under any applicable Environmental Law to which the
Borrower or any Subsidiary is or will be named as a party, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law applicable to the Borrower, any Subsidiary, the Facilities or
the Businesses.
     (f) There has been no release or threat of release of Hazardous Materials
at or from the Facilities, or arising from or related to the operations
(including, without limitation, disposal) of the Borrower or any Subsidiary in
connection with the Facilities or otherwise in connection with the Businesses,
in violation of or in amounts or in a manner that could give rise to liability
under applicable Environmental Laws.
     6.10 Insurance.
     The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates. The insurance coverage of the Loan Parties as in effect on the Closing
Date is outlined as to carrier, policy number, expiration date, type, amount and
deductibles on Schedule 6.10.
     6.11 Taxes.
     The Borrower and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.

60



--------------------------------------------------------------------------------



 



There is no proposed tax assessment against the Borrower or any Subsidiary that
would, if made, have a Material Adverse Effect. Neither any Loan Party nor any
Subsidiary thereof is party to any tax sharing agreement.
     6.12 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Responsible Officers of the
Loan Parties, nothing has occurred which would prevent, or cause the loss of,
such qualification. Each Loan Party and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Internal
Revenue Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Internal Revenue Code has
been made with respect to any Plan.
     (b) There are no pending or, to the best knowledge of Responsible Officers
of the Loan Parties, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could be reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) no Loan Party or
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Loan Party or any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) no Loan Party or any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.
     6.13 Subsidiaries.
     Set forth on Schedule 6.13 is a complete and accurate list as of the
Closing Date of each Subsidiary of the Borrower, together with (i) jurisdiction
of formation, (ii) number of shares of each class of Equity Interests
outstanding, (iii) number and percentage of outstanding shares of each class
owned (directly or indirectly) by the Borrower or any Subsidiary and (iv) number
and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto. The
outstanding Equity Interests of each Subsidiary are validly issued, fully paid
and non-assessable.
     6.14 Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.
     (a) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than 25% of the value of the assets (either of the Borrower
only or of the Borrower and its Subsidiaries on a consolidated basis) subject to
the provisions of Section 8.01 or Section 8.05 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 9.01(e) will be margin stock.

61



--------------------------------------------------------------------------------



 



     (b) None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
     6.15 Disclosure.
     Each Loan Party has disclosed to the Administrative Agent and the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified,
supplemented or superseded by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.
     6.16 Compliance with Laws.
     Each of the Borrower and each Subsidiary is in compliance with the
requirements of all applicable Laws and all orders, writs, injunctions and
decrees applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
     6.17 Intellectual Property; Licenses, Etc.
     The Borrower and its Subsidiaries own, or possess the legal right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses. Set forth on Schedule 6.17 is a list of all IP
Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by each Loan
Party as of the Closing Date. Except for such claims and infringements that
could not reasonably be expected to have a Material Adverse Effect, no claim has
been asserted and is pending by any Person challenging or questioning the use of
any IP Rights or the validity or effectiveness of any IP Rights, nor does any
Loan Party know of any such claim, and, to the knowledge of the Responsible
Officers of the Loan Parties, the use of any IP Rights by the Borrower or any
Subsidiary or the granting of a right or a license in respect of any IP Rights
from the Borrower or any Subsidiary does not infringe on the rights of any
Person. As of the Closing Date, none of the IP Rights owned by any of the Loan
Parties is subject to any licensing agreement or similar arrangement except as
set forth on Schedule 6.17.
     6.18 Solvency.
     The Loan Parties are Solvent on a consolidated basis.

62



--------------------------------------------------------------------------------



 



     6.19 Perfection of Security Interests in the Collateral.
     The Collateral Documents create valid security interests in, and Liens on,
the Collateral purported to be covered thereby, which security interests and
Liens are currently perfected security interests and Liens, prior to all other
Liens other than Permitted Liens.
     6.20 Business Locations.
     Set forth on Schedule 6.20(a) is a list of all real property located in the
United States that is owned or leased by the Loan Parties as of the Closing
Date. Set forth on Schedule 6.20(b) is a list of all locations where any
tangible personal property of any Loan Party is located as of the Closing Date.
Set forth on Schedule 6.20(c) is the chief executive office, tax payer
identification number and organizational identification number of each Loan
Party as of the Closing Date. The exact legal name and state of organization of
each Loan Party as of the Closing Date is as set forth on the signature pages
hereto. Except as set forth on Schedule 6.20(d), no Loan Party has during the
five years preceding the Closing Date (i) changed its legal name, (ii) changed
its state of formation, or (iii) been party to a merger, consolidation or other
change in structure.
     6.21 Labor Matters.
     There are no collective bargaining agreements or Multiemployer Plans
covering the employees of the Borrower or any Subsidiary as of the Closing Date
and neither the Borrower nor any Subsidiary has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the last five years.
ARTICLE VII
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder (other than indemnity obligations that, by their
terms, survive the termination of this Agreement) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Loan Parties
shall and shall cause each Subsidiary to:
     7.01 Financial Statements.
     Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:
     (a) upon the earlier of the date that is ninety days after the end of each
fiscal year of the Borrower or the date such information is filed with the SEC,
a consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by (i) a report and opinion of a Registered Public Accounting Firm
of nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit and (ii) an attestation report of such
Registered Public

63



--------------------------------------------------------------------------------



 



Accounting Firm as to the Borrower’s internal controls pursuant to Section 404
of Sarbanes-Oxley; and
     (b) upon the earlier of the date that is forty-five days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower or
the date such information is filed with the SEC, a consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal quarter, and the related consolidated and consolidating
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.
     7.02 Certificates; Other Information.
     Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;
     (b) not later than the end of each fiscal year of the Borrower, beginning
with the fiscal year ending December 31, 2006, an annual business plan and
budget of the Borrower and its Subsidiaries containing, among other things, pro
forma financial statements for each quarter of the next fiscal year;
     (c) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
equityholders of any Loan Party, and copies of all annual, regular, periodic and
special reports and registration statements which a Loan Party may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
     (d) concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and (b), a certificate of a Responsible Officer of the
Borrower containing information regarding the amount of all Dispositions,
Involuntary Dispositions, Equity Issuances and Acquisitions, in each case
involving an amount equal to or in excess of $1,000,000, that occurred during
the period covered by such financial statements; provided that no such
certificate shall be required if no such Dispositions, Involuntary Dispositions,
Equity Issuances and Acquisitions occurred during such period;
     (e) promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;

64



--------------------------------------------------------------------------------



 



     (f) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 7.01 or any other clause of this Section 7.02;
     (g) promptly, and in any event within ten Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
     (h) promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request; and
     (i) concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and (b), a certificate of a Responsible Officer of the
Borrower (i) listing (A) all applications, if any, for Copyrights, Patents or
Trademarks (each such term as defined in the Security Agreement) made since the
date of the prior certificate (or, in the case of the first such certificate,
the Closing Date), (B) all issuances of registrations or letters on existing
applications for Copyrights, Patents and Trademarks (each such term as defined
in the Security Agreement) received since the date of the prior certificate (or,
in the case of the first such certificate, the Closing Date), and (C) all
Trademark Licenses, Copyright Licenses and Patent Licenses (each such term as
defined in the Security Agreement) entered into since the date of the prior
certificate (or, in the case of the first such certificate, the Closing Date),
and (ii) attaching the insurance binder or other evidence of insurance for any
insurance coverage of the Borrower or any Subsidiary that was renewed, replaced
or modified during the period covered by such financial statements.
     Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 7.02(a) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
BAS will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the

65



--------------------------------------------------------------------------------



 



Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Borrower or its securities) (each, a “Public Lender”). The Borrower hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, BAS and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor;” and (z) the Administrative Agent and BAS shall be entitled to treat
the Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”
     7.03 Notices.
     (a) Promptly (and in any event, within two Business Days) after a
Responsible Officer of any Loan Party obtains knowledge thereof, notify the
Administrative Agent and each Lender of the occurrence of any Default.
     (b) Promptly upon a Responsible Officer of any Loan Party becoming aware
thereof, notify the Administrative Agent and each Lender of any matter that has
resulted or could reasonably be expected to result in a Material Adverse Effect,
including (each to the extent the same has resulted or could reasonably be
expected to result in a Material Adverse Effect) (i) breach or non-performance
of, or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws.
     (c) Promptly upon a Responsible Officer of any Loan Party becoming aware
thereof, notify the Administrative Agent and each Lender of the occurrence of
any ERISA Event.
     (d) Promptly notify the Administrative Agent and each Lender of (i) any
material change in accounting policies or financial reporting practices by the
Borrower or any Subsidiary or (ii) the occurrence of any Internal Control Event.
     Each notice pursuant to this Section 7.03(a) through (d) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 7.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
     7.04 Payment of Obligations.
     Pay and discharge, as the same shall become due and payable, all its
material obligations and liabilities, including (a) all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the

66



--------------------------------------------------------------------------------



 



Borrower or such Subsidiary; and (b) all lawful claims which, if unpaid, would
by law become a Lien (other than a Permitted Lien) upon its property.
     7.05 Preservation of Existence, Etc.
     (a) Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 8.04 or 8.05.
     (b) Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
     (c) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
     (d) Preserve or renew all of its material registered patents, copyrights,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.
     7.06 Maintenance of Properties.
     (a) Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted.
     (b) Make all necessary repairs thereto and renewals and replacements
thereof, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
     7.07 Maintenance of Insurance.
     Maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance, casualty insurance and business
interruption insurance) with financially sound and reputable insurance companies
not Affiliates of the Borrower, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or the
applicable Subsidiary operates. The Control Agent shall be named as loss payee
or mortgagee, as its interest may appear, with respect to any such insurance
providing coverage in respect of any Collateral, and the Control Agent shall be
named as additional insured with respect to any liability insurance, and each
provider of any such insurance shall agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Control Agent thirty (30) days prior
written notice before any such policy or policies shall be materially altered or
canceled.
     7.08 Compliance with Laws.
     Comply with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

67



--------------------------------------------------------------------------------



 



     7.09 Books and Records.
     (a) Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.
     (b) Maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.
     7.10 Inspection Rights.
     (a) Permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that unless an Event of
Default has occurred and is continuing at the time such inspection commences,
the Borrower shall not be required to pay expenses relating to more than one
inspection in any twelve-month period; provided further when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice; provided, further, however, that neither the Borrower nor any
Subsidiary shall be required to disclose any records to the extent that such
disclosure would constitute a breach or violation of any applicable federal or
state privacy or confidentiality laws or regulations, including without
limitation HIPAA.
     (b) If requested by the Administrative Agent, promptly deliver to the
Administrative Agent (i) asset appraisal reports with respect to all of the real
and personal property owned by the Borrower and its Subsidiaries, and (ii) a
written audit of the accounts receivable, inventory, payables, controls and
systems of the Borrower and its Subsidiaries.
     7.11 Use of Proceeds.
     Use the proceeds of the Credit Extensions to (a) finance, in part, the
Merger and any costs and expenses related thereto and (b) finance working
capital, capital expenditures, Permitted Acquisitions and other lawful corporate
purposes, provided that in no event shall the proceeds of the Credit Extensions
be used in contravention of any applicable Law or of any Loan Document.
     7.12 Additional Subsidiaries.
     (a) Within thirty (30) days after the acquisition or formation of any
Subsidiary:
     (i) notify the Administrative Agent thereof in writing, together with the
(A) jurisdiction of formation, (B) number of shares of each class of Equity
Interests outstanding, (C) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Borrower or any Subsidiary and
(D) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto; and

68



--------------------------------------------------------------------------------



 



     (ii) if such Subsidiary is a Domestic Subsidiary, cause such Person to (A)
become a Guarantor by executing and delivering to the Administrative Agent a
Joinder Agreement or such other documents as the Administrative Agent shall deem
appropriate for such purpose, and (B) deliver to the Collateral Agent or the
Control Agent, as applicable, documents of the types referred to in
Sections 5.01(f) and (g) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to the Administrative Agent and the
Collateral Agent (it being understood and agreed that the corporate opinions
with respect to such Person may be provided by in-house counsel of such Person).
     (b) If at any time any Subsidiary that is not required to be a Guarantor
hereunder provides a guarantee of the Borrower’s obligations under the Second
Lien Term Loan Agreement, then promptly (and in any event within thirty
(30) days thereof), cause such Subsidiary to (i) become a Guarantor by executing
and delivering to the Administrative Agent a Joinder Agreement or such other
documents as the Administrative Agent shall deem appropriate for such purpose,
and (ii) deliver to the Collateral Agent or the Control Agent, as applicable,
documents of the types referred to in Sections 5.01(f) and (g) and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (a)), all in form, content and scope reasonably
satisfactory to the Administrative Agent and the Collateral Agent.
     7.13 ERISA Compliance.
     Do, and cause each of its ERISA Affiliates to do, each of the following:
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state law; (b) cause each Plan that is qualified under Section 401(a) of the
Internal Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412 of the Internal Revenue Code.
     7.14 Pledged Assets.
     (a) Equity Interests. Except as provided in Section 7.16(b), cause (a) 100%
of the issued and outstanding Equity Interests of each Domestic Subsidiary and
(b) 65% (or such greater percentage that, due to a change in an applicable Law
after the date hereof, (1) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent and (2) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary directly owned by the Borrower or any Domestic
Subsidiary to be subject at all times to a first priority, perfected Lien in
favor of the Control Agent for the benefit of the Collateral Agent (on behalf of
the Lenders) pursuant to the terms and conditions of the Collateral Documents,
together with opinions of counsel and any filings and deliveries reasonably
necessary in connection therewith to perfect the security interests therein, all
in form and substance reasonably satisfactory to the Control Agent.
     (b) Other Property. (i) Cause all of its owned and leased real and personal
property other than Excluded Property to be subject at all times to first
priority, perfected and, in the case of real property (whether leased or owned),
title insured Liens in favor of the Collateral Agent to secure the Obligations
pursuant to the terms and conditions of the Collateral Documents or, with
respect to any such

69



--------------------------------------------------------------------------------



 



property acquired subsequent to the Closing Date, such other additional security
documents as the Collateral Agent shall reasonably request, subject in any case
to Permitted Liens and (ii) deliver such other documentation as the Collateral
Agent may reasonably request in connection with the foregoing, including,
without limitation, appropriate UCC-1 financing statements, real estate title
insurance policies, surveys, environmental reports, landlord’s waivers,
certified resolutions and other organizational and authorizing documents of such
Person, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the perfection of the Collateral Agent’s
Liens thereunder) and other items of the types required to be delivered pursuant
to Section 5.01(g), all in form, content and scope reasonably satisfactory to
the Collateral Agent.
     7.15 Interest Rate Protection Agreements.
     Within thirty (30) days of the Closing Date, the Borrower shall enter into
interest rate protection agreements (protecting against fluctuations in interest
rates) reasonably acceptable to the Administrative Agent, which agreements shall
provide coverage in an amount equal to $100,000,000 and for a duration of at
least two (2) years.
     7.16 Post-Closing Deliverables.
     (a) Lien Waivers. Use commercially reasonable efforts to obtain landlord
consents and lien waivers, in form and substance reasonably satisfactory to the
Collateral Agent, with respect to Collateral held on the leased premises
identified on Schedule 7.16(a).
     (b) Stock of Foreign Subsidiaries. (i) Within sixty (60) days of the
Closing Date, pledge to the Control Agent for the benefit of the Collateral
Agent (on behalf of the Lenders) 65% of the issued and outstanding Equity
Interests of Facet Technologies Limited, together with stock certificates and
undated stock powers executed in blank and opinions of counsel and any filings
and deliveries reasonably necessary in connection therewith to perfect the
security interest of the Control Agent therein, all in form and substance
reasonably satisfactory to the Control Agent.
     (ii) Within ninety (90) days of the Closing Date, either (A) Dispose of the
German Subsidiary and apply the Net Cash Proceeds received from such Disposition
in accordance with the terms of Section 2.05(b)(ii) or (B) pledge to the Control
Agent for the benefit of the Collateral Agent (on behalf of the Lenders) 65% of
the issued and outstanding Equity Interests of the German Subsidiary, together
with stock certificates and undated stock powers executed in blank and opinions
of counsel and any filings and deliveries reasonably necessary in connection
therewith to perfect the security interest of the Control Agent therein, all in
form and substance reasonably satisfactory to the Control Agent.

70



--------------------------------------------------------------------------------



 



ARTICLE VIII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder (other than any indemnity obligations that, by their
terms, survive the termination of this Agreement) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, no Loan Party
shall, nor shall it permit any Subsidiary to, directly or indirectly:
     8.01 Liens.
     Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
     (a) Liens pursuant to any Loan Document or otherwise securing any of the
Obligations;
     (b) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except to the extent permitted by Section 8.03(b), and (iii) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 8.03(b);
     (c) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (d) statutory and contractual Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen and suppliers and other Liens imposed by
law or pursuant to customary reservations or retentions of title arising in the
ordinary course of business, provided that such Liens secure only amounts not
yet due and payable or, if due and payable, are unfiled and no other action has
been taken to enforce the same or are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not materially interfere with the ordinary
conduct of the business of the applicable Person;
     (h) Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 9.01(h);

71



--------------------------------------------------------------------------------



 



     (i) Liens securing Indebtedness permitted under Section 8.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition and (iii) such Liens attach
to such property concurrently with or within ninety days after the acquisition
thereof;
     (j) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower or any of its Subsidiaries;
     (k) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases not prohibited by this Agreement;
     (l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;
     (m) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;
     (n) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
     (o) Liens of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;
     (p) Liens pursuant to any Second Lien Collateral Document; provided that
the same are subject to, and subordinated to the Liens granted pursuant to the
Loan Documents in accordance with, the Intercreditor Agreement; and
     (q) other Liens on assets of the Borrower and its Subsidiaries that cover
assets having a value, in the aggregate, not in excess of $2,000,000 at any
time.
     8.02 Investments.
     Make any Investments, except:
     (a) Investments held by the Borrower or such Subsidiary in the form of cash
or Cash Equivalents;
     (b) Investments existing as of the Closing Date and set forth in
Schedule 8.02;
     (c) Investments in any Person that is a Loan Party;
     (d) Investments by any Subsidiary of the Borrower that is not a Loan Party
in any other Subsidiary of the Borrower that is not a Loan Party;
     (e) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of

72



--------------------------------------------------------------------------------



 



business, and Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;
     (f) Guarantees permitted by Section 8.03;
     (g) Permitted Acquisitions;
     (h) Investments in the Captive Insurance Subsidiary in an amount not to
exceed $1,200,000 in the aggregate in any fiscal year;
     (i) loans and advances in the ordinary course of business to employees of
the Borrower or any of its Subsidiaries for reasonable travel, relocation and
business expenses; provided, that the aggregate principal amount of such loans
and advances outstanding at any time shall not exceed $1,000,000;
     (j) Investments in Foreign Subsidiaries in an amount not to exceed (i)
$5,000,000 in the aggregate at any time outstanding prior to the Disposition of
the German Subsidiary and (ii) $2,000,000 in the aggregate at any time
outstanding following the Disposition of the German Subsidiary; and
     (k) any other Investments in an amount not to exceed $5,000,000 in the
aggregate at any time outstanding.
     8.03 Indebtedness.
     Create, incur, assume or suffer to exist any Indebtedness, except:
     (a) Indebtedness under the Loan Documents;
     (b) Indebtedness of the Borrower and its Subsidiaries set forth in Schedule
8.03 (and renewals, refinancings and extensions thereof; provided that (i) the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;
     (c) intercompany Indebtedness permitted under Section 8.02;
     (d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not

73



--------------------------------------------------------------------------------



 



contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party;
     (e) purchase money Indebtedness (including obligations in respect of
Capital Leases or Synthetic Leases) hereafter incurred by the Borrower or any of
its Subsidiaries to finance the purchase of fixed assets, and renewals,
refinancings and extensions thereof, provided that (i) the total of all such
Indebtedness for all such Persons taken together shall not exceed an aggregate
principal amount of $5,000,000 at any one time outstanding; (ii) such
Indebtedness when incurred shall not exceed the purchase price of the asset(s)
financed; and (iii) no such Indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing;
     (f) Indebtedness under the Second Lien Loan Documents in an aggregate
principal amount not to exceed $85,000,000 at any one time outstanding; provided
that the same is subject to the terms of the Intercreditor Agreement;
     (g) Indebtedness under the Senior Notes in an aggregate principal amount
not to exceed $2,000,000;
     (h) other unsecured Indebtedness of the Borrower or any of its Subsidiaries
in an aggregate principal amount not to exceed $5,000,000 at any one time
outstanding;
     (i) Contingent Purchase Price Obligations incurred in connection with any
Permitted Acquisition; and
     (j) Guarantees with respect to Indebtedness permitted under clauses
(a) through (h) of this Section 8.03.
     8.04 Fundamental Changes.
     Merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.12 and 7.14, (a) the
Borrower may merge or consolidate with any of its Subsidiaries provided that the
Borrower shall be the continuing or surviving corporation, (b) any Loan Party
other than the Borrower may merge or consolidate with any other Loan Party other
than the Borrower, (c) any Foreign Subsidiary or Inactive Subsidiary may be
merged or consolidated with or into any Loan Party provided that such Loan Party
shall be the continuing or surviving corporation, (d) any Foreign Subsidiary may
be merged or consolidated with or into any other Foreign Subsidiary, (e) any
Inactive Subsidiary may be dissolved or liquidated and (f) the Facet Business
and the German Subsidiary may each be sold in accordance with the terms of
Section 8.05.
     8.05 Dispositions.
     Make any Disposition other than (a) the sale of the Facet Business
provided, that (i) no Default shall exist prior to and after giving effect to
such sale and (ii) after giving effect to such sale on a Pro Forma Basis the
Consolidated Leverage Ratio shall not be greater than 4.9 to 1.0, (b) the sale
of the German Subsidiary and (c) any Disposition in which (i) the consideration
paid in connection therewith shall be cash or Cash Equivalents paid
contemporaneous with consummation of the transaction and shall be in an amount
not less than the fair market value of the property disposed of, (ii) such
transaction does not involve a sale or other disposition of receivables other
than receivables owned by or attributable to other property

74



--------------------------------------------------------------------------------



 



concurrently being disposed of in a transaction otherwise permitted under this
Section 8.05 and (iii) the aggregate net book value of all of the assets sold or
otherwise disposed of by the Borrower and its Subsidiaries in all such
transactions occurring in any fiscal year shall not exceed $2,000,000.
     8.06 Restricted Payments.
     Declare or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that:
     (a) each Subsidiary may make Restricted Payments to any Loan Party; and
     (b) the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the Equity Interests of such Person.
     8.07 Change in Nature of Business.
     Engage in any material line of business substantially different from those
lines of business conducted by the Borrower and its Subsidiaries on the Closing
Date or any business substantially related or incidental thereto.
     8.08 Transactions with Affiliates and Insiders.
     Enter into or permit to exist any transaction or series of transactions
with any officer, director or Affiliate of such Person other than
(a) transactions between Loan Parties otherwise permitted hereunder,
(b) intercompany transactions expressly permitted by Section 8.02, Section 8.03,
Section 8.04, Section 8.05 or Section 8.06, (c) normal and reasonable
compensation and reimbursement of expenses of officers and directors and (d)
except as otherwise specifically limited in this Agreement, other transactions
which are entered into in the ordinary course of such Person’s business on terms
and conditions substantially as favorable to such Person as would be obtainable
by it in a comparable arms-length transaction with a Person other than an
officer, director or Affiliate.
     8.09 Burdensome Agreements.
     (a) Enter into, or permit to exist, any Contractual Obligation that
encumbers or restricts on the ability of any such Person to (i) pay dividends or
make any other distributions to any Loan Party on its Equity Interests or with
respect to any other interest or participation in, or measured by, its profits,
(ii) pay any Indebtedness or other obligation owed to any Loan Party, (iii) make
loans or advances to any Loan Party, (iv) sell, lease or transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i)-(iv) above) for
(1) this Agreement and the other Loan Documents, (2) any Second Lien Loan
Document, (3) any document or instrument governing Indebtedness incurred
pursuant to Section 8.03(e), provided that any such restriction contained
therein relates only to the asset or assets constructed or acquired in
connection therewith, (4) any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien or
(5) customary restrictions and conditions contained in any agreement relating to
the sale of any property permitted under Section 8.05 pending the consummation
of such sale.
     (b) Enter into, or permit to exist, any Contractual Obligation that
prohibits or otherwise restricts the existence of any Lien upon any of its
property in favor of the Collateral Agent (for the benefit of

75



--------------------------------------------------------------------------------



 



the Lenders) for the purpose of securing the Obligations, whether now owned or
hereafter acquired, or requiring the grant of any security for any obligation if
such property is given as security for the Obligations, except (i) any document
or instrument governing Indebtedness incurred pursuant to Section 8.03(e),
provided that any such restriction contained therein relates only to the asset
or assets constructed or acquired in connection therewith, (ii) in connection
with any Permitted Lien or any document or instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien and (iii) pursuant to customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 8.05, pending the consummation of such
sale.
     8.10 Use of Proceeds.
     Use the proceeds of any Credit Extension, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
     8.11 Financial Covenants.
     (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the end of any fiscal quarter of the Borrower to be greater than (i) for any
fiscal quarter ending during the period from the Closing Date to and including
September 30, 2006, 5.0 to 1.0, (ii) for any fiscal quarter ending during the
period from December 31, 2006 to and including September 30, 2007, 4.0 to 1.0
and (iii) for any fiscal quarter ending on and after December 31, 2007, 3.5 to
1.0.
     (b) Consolidated First Lien Leverage Ratio. Permit the Consolidated First
Lien Leverage Ratio as of the end of any fiscal quarter of the Borrower to be
greater than (i) for any fiscal quarter ending during the period from the
Closing Date to and including September 30, 2006, 4.0 to 1.0, (ii) for any
fiscal quarter ending during the period from December 31, 2006 to and including
September 30, 2007, 3.0 to 1.0 and (iii) for any fiscal quarter ending on and
after December 31, 2007, 2.5 to 1.0.
     (c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than (i) for any fiscal quarter ending during the period from the Closing
Date to and including September 31, 2006, 1.25 to 1.0 and (ii) for any fiscal
quarter ending on and after December 31, 2006, 1.5 to 1.0.
     8.12 Prepayment of Second Lien Term Loan.
     (a) Make (or give any notice with respect thereto) any prepayment of the
Second Lien Term Loan other than (i) any prepayment of the Second Lien Term Loan
with Net Cash Proceeds received from any Equity Issuance by the Borrower and
(ii) any prepayment of the Second Lien Term Loan made in accordance with
Section 4.3 of the Intercreditor Agreement.
     (b) Permit the Second Lien Loan Documents to be amended, supplemented or
otherwise modified, except as permitted pursuant to the Intercreditor Agreement.
     8.13 Organization Documents; Fiscal Year; Legal Name, State of Formation
and Form of Entity.
     (a) Amend, modify or change its Organization Documents in a manner adverse
to the Administrative Agent, the Collateral Agent, the Control Agent or the
Lenders.

76



--------------------------------------------------------------------------------



 



     (b) Change its fiscal year.
     (c) Without providing ten (10) days prior written notice to the
Administrative Agent, change its name, state of formation or form of
organization.
     8.14 Ownership of Subsidiaries.
     Notwithstanding any other provisions of this Agreement to the contrary,
(a) permit any Person (other than the Borrower or any Wholly Owned Subsidiary of
the Borrower) to own any Equity Interests of any Subsidiary of the Borrower,
except (i) to qualify directors where required by applicable law and (ii) those
non wholly owned Subsidiaries of the Borrower identified on Schedule 8.14,
(b) permit any Subsidiary of the Borrower to issue or have outstanding any
shares of preferred Equity Interests or (c) create, incur, assume or suffer to
exist any Lien on any Equity Interests of any Subsidiary of the Borrower, except
for Permitted Liens.
     8.15 Inactive Subsidiaries.
     Permit any Inactive Subsidiary to (a) conduct any business other than those
actions directly and exclusively (i) necessary for the purpose of liquidating
and dissolving such Inactive Subsidiary, (ii) relating to defending or settling
any action, suit, proceeding, claim, dispute, lawsuit or action, or (iii) with
respect to National Reproductive Centers, Inc. or any of its Inactive
Subsidiaries, relating to the continued storage and maintenance of cryopreserved
tissue, (b) own any assets other than (i) with respect to Diabetes Self Care,
Inc., a Virginia corporation, the ownership of certain accounts receivable in an
aggregate amount not to exceed $2,000,000, which accounts receivable are
expected to be written off as of December 31, 2005 and are fully reserved for in
the consolidated financial statements of the Borrower, and (ii) cyropreserved
tissue owned by National Reproductive Centers, Inc. or any of its Inactive
Subsidiaries, or (c) have any liabilities other than any liabilities
(i) resulting from any action, suit, proceeding, claim or dispute, including,
without limitation, any settlement thereof and expenses related thereto, and
(ii) with respect to National Reproductive Centers, Inc. or any of its Inactive
Subsidiaries, the storage and maintenance costs of cryopreserved tissue.
ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
     9.01 Events of Default.
     Any of the following shall constitute an Event of Default:
     (a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
     (b) Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 7.03(a), 7.05, 7.10,
7.11, 7.12, 7.15, or 7.16 or Article VIII; or

77



--------------------------------------------------------------------------------



 



     (c) Information Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 7.01 or 7.02 and such
failure continues for five days; or
     (d) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a), (b) or (c) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty days; or
     (e) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
     (f) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or
     (g) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
(other than any Inactive Subsidiary) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding; or
     (h) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all

78



--------------------------------------------------------------------------------



 



or any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty days after its issue or levy; or
     (i) Judgments. There is entered against the Borrower or any Subsidiary
(other than any Inactive Subsidiary) (i) one or more final judgments or orders
for the payment of money in an aggregate amount exceeding the Threshold Amount
(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of ten consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or
     (j) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
     (k) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document;
     (l) Intercreditor Agreement. The Intercreditor Agreement ceases to be in
full force and effect or is determined by any Governmental Authority or arbitral
entity having jurisdiction to be void, unenforceable or otherwise not in full
force and effect, in whole or in part, for any reason;
     (l) Change of Control. There occurs any Change of Control; or
     (m) Second Lien Loan Documents. There shall occur an “Event of Default” (or
any comparable term) under, and as defined in, the Second Lien Loan Documents.
     9.02 Remedies Upon Event of Default.
     If any Event of Default occurs and is continuing, the Administrative Agent
or the Collateral Agent, as applicable, shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan

79



--------------------------------------------------------------------------------



 



Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Borrower;
     (c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
     9.03 Application of Funds.
     After the exercise of remedies provided for in Section 9.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 9.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings
and fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Loan Party and any Lender, or
any Affiliate of a Lender, to the extent such Swap Contract is permitted by
Section 8.03(d), ratably among the Lenders (and, in the case of such Swap
Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Third held by them;
     Fourth, to (a) payment of that portion of the Obligations constituting
unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Swap Contract between any Loan Party and any Lender, or any Affiliate of a
Lender, to the extent such Swap Contract is permitted by Section 8.03(d),
(c) payments of amounts due under any Treasury Management Agreement between any
Loan Party and any Lender, or any Affiliate of a Lender and (d) Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, ratably among the

80



--------------------------------------------------------------------------------



 



Lenders (and, in the case of such Swap Contracts, Affiliates of Lenders) and the
L/C Issuer in proportion to the respective amounts described in this clause
Fourth held by them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
applicable Law.
     Subject to Section 2.03(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
ARTICLE X
ADMINISTRATIVE AGENT
     10.01 Appointment and Authority.
     (a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent and the Collateral
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent and the Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent and the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Administrative Agent, the Collateral Agent, the
Lenders and the L/C Issuer, and neither the Borrower nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions.
     (b) Each of the Lenders hereby acknowledges that it has received and
reviewed the Intercreditor Agreement and agrees to be bound by the terms
thereof. Each Lender hereby (i) acknowledges that Bank of America is acting
under the Intercreditor Agreement in multiple capacities as the Administrative
Agent, the Second Lien Lender and the Control Agent and (ii) waives any conflict
of interest, now contemplated or arising hereafter, in connection therewith and
agrees not to assert against Bank of America any claims, causes of action,
damages or liabilities of whatever kind or nature relating thereto. Each Lender
hereby authorizes and directs Bank of America to enter into the Intercreditor
Agreement on behalf of such Lender and agrees that Bank of America, in its
various capacities thereunder, may take such actions on its behalf as is
contemplated by the terms of the Intercreditor Agreement.
     10.02 Rights as a Lender.
     The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

81



--------------------------------------------------------------------------------



 



     10.03 Exculpatory Provisions.
     Neither the Administrative Agent nor the Collateral Agent shall have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent and the Collateral Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except (i) with respect to the Administrative Agent,
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law and (ii) with respect to the Collateral Agent, discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Collateral Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Collateral Agent shall not be required to take any action that, in its opinion
or the opinion of its counsel, may expose the Collateral Agent to liability or
that is contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent, the Collateral Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer. The Collateral Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Collateral Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 9.02) or
(ii) in the absence of its own gross negligence or willful misconduct. The
Collateral Agent shall be deemed not to have knowledge of any Default unless and
until notice describing such Default is given to the Collateral Agent by the
Borrower, a Lender or the L/C Issuer.
     Neither the Administrative Agent nor the Collateral Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the

82



--------------------------------------------------------------------------------



 



satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or the Collateral Agent, as applicable.
     10.04 Reliance by Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     10.05 Delegation of Duties.
     The Administrative Agent and the Collateral Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent or the Collateral Agent, as applicable. The Administrative
Agent, the Collateral Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and/or the
Collateral Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent and the Collateral
Agent.
     10.06 Resignation of Administrative Agent.
     The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,

83



--------------------------------------------------------------------------------



 



privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer, Swing Line Lender
and Collateral Agent. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer, Swing Line Lender and Collateral Agent, (b) the retiring L/C Issuer,
Swing Line Lender and Collateral Agent shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.
     10.07 Non-Reliance on Administrative Agent and Other Lenders.
     Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     10.08 No Other Duties; Etc.
     Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent, a Lender or the L/C Issuer hereunder.
     10.09 Administrative Agent May File Proofs of Claim.
     In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the

84



--------------------------------------------------------------------------------



 



Administrative Agent is not a party) that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the L/C Issuer, the Administrative Agent and the Collateral Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuer, the Administrative Agent and the
Collateral Agent and their respective agents and counsel and all other amounts
due the Lenders, the L/C Issuer, the Administrative Agent and the Collateral
Agent under Sections 2.03(i) and (j), 2.08 and 11.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the L/C Issuer and the Collateral Agent to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the L/C Issuer
and the Collateral Agent, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 11.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
     10.10 Collateral and Guaranty Matters.
     The Lenders and the L/C Issuer irrevocably authorize the Administrative
Agent, the Collateral Agent and the Control Agent, as applicable, at its option
and in its discretion,
     (a) to release any Lien on any Collateral granted to or held by the
Collateral Agent or the Control Agent, as applicable, under any Loan Document
(i) upon termination of the Aggregate Revolving Commitments and payment in full
of all Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit, (ii) that is transferred or
to be transferred as part of or in connection with any Disposition permitted
hereunder or under any other Loan Document or any Involuntary Disposition, or
(iii) as approved in accordance with Section 11.01;
     (b) to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i); and
     (c) to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s or Control Agent’s, as applicable,
authority to release or subordinate its interest in particular types or items of
property, or the Administrative Agent’s authority to release any Guarantor from
its obligations under the Guaranty, pursuant to this Section 10.10.

85



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS
     11.01 Amendments, Etc.
     No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that
     (a) no such amendment, waiver or consent shall:
     (i) extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.02 or
of any Default or a mandatory reduction in Commitments or any waiver of any
mandatory prepayment is not considered an extension or increase in Commitments
of any Lender);
     (ii) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal (excluding mandatory prepayments), interest, fees
or other amounts due to the Lenders (or any of them) or any scheduled or
mandatory reduction of the Commitments hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
payment or whose Commitments are to be reduced;
     (iii) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such payment of principal, interest, fees or other amounts; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest or Letter of Credit Fees at the Default Rate;
     (iv) change Section 2.13 or Section 9.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;
     (v) change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;
     (vi) except in connection with a Disposition permitted under Section 8.05,
release all or substantially all of the Collateral without the written consent
of each Lender directly affected thereby;
     (vii) release the Borrower or, except in connection with a merger or
consolidation permitted under Section 8.04 or a Disposition permitted under
Section 8.05, all or substantially all of the Guarantors without the written
consent of each Lender directly affected thereby; or

86



--------------------------------------------------------------------------------



 



     (viii) without the consent of Lenders (other than Defaulting Lenders)
holding in the aggregate at least a majority of the Revolving Commitments (or if
the Revolving Commitments have been terminated, the outstanding Revolving Loans
(and participations in any Swing Line Loans and L/C Obligations)), (i) waive any
Default or Event of Default for purposes of Section 5.02 for purposes of any
Revolving Loan borrowing or L/C Credit Extension, (ii) amend, change, waive,
discharge or terminate Section 2.01(a), 2.02, 2.03, 2.05(b)(i) or 2.06 or any
term, covenant or agreement contained in Article VIII or Article IX or
(iii) amend or change any provision of this Section 11.01(a)(viii);
     (ix) without the consent of Lenders (other than Defaulting Lenders) holding
in the aggregate at least a majority of each of (i) the outstanding Tranche B
Term Loan and (ii) the outstanding Tranche C Term Loan (and participations
therein), (A) amend, change, waive, discharge or terminate Section 2.05(b)(vii)
so as to alter the manner of application of proceeds of any mandatory prepayment
required by Section 2.05(b)(ii), (iii), (iv), (v) or (vi) hereof or (B) amend or
change any provision of this Section 11.01(a)(ix); or
     (b) unless also signed by the L/C Issuer, no amendment, waiver or consent
shall affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
     (c) unless also signed by the Swing Line Lender, no amendment, waiver or
consent shall affect the rights or duties of the Swing Line Lender under this
Agreement; or
     (d) unless also signed by the Administrative Agent, the Collateral Agent or
the Control Agent, as applicable, no amendment, waiver or consent shall affect
the rights or duties of the Administrative Agent, the Collateral Agent or the
Control Agent under this Agreement or any other Loan Document;
provided, however, that notwithstanding anything to the contrary herein, (i) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender, (ii) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (iii) the Required Lenders
shall determine whether or not to allow a Loan Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding and such determination
shall be binding on all of the Lenders.
     11.02 Notices and Other Communications; Facsimile Copies.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrower or any other Loan Party, the Administrative Agent,
the Collateral Agent, the L/C Issuer or the Swing Line Lender, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 11.02; and

87



--------------------------------------------------------------------------------



 



     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Collateral Agent, the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses have resulted from the gross negligence
or willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the Collateral Agent, the L/C Issuer and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender

88



--------------------------------------------------------------------------------



 



may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
     (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the Collateral Agent, the L/C Issuer and the Lenders shall
be entitled to rely and act upon any notices (including telephonic Loan Notices
and Swing Line Loan Notices) purportedly given by or on behalf of any Loan Party
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent, the Collateral Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party. All telephonic notices to and other telephonic
communications with the Administrative Agent or the Collateral Agent may be
recorded by the Administrative Agent or the Collateral Agent, as applicable, and
each of the parties hereto hereby consents to such recording.
     11.03 No Waiver; Cumulative Remedies.
     No failure by any Lender, the L/C Issuer, the Administrative Agent or the
Collateral Agent to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
     11.04 Expenses; Indemnity; and Damage Waiver.
     (a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) and the Collateral Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Collateral Agent),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, any Lender or the L/C Issuer
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Collateral Agent, any Lender or the L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
     (b) Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), the Collateral Agent (and
any sub-agent thereof), each Lender and the L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person

89



--------------------------------------------------------------------------------



 



being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only and in the case of the Collateral Agent (and any
sub-agent thereof) its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by a Loan Party or
any of its Subsidiaries, or any Environmental Liability related in any way to a
Loan Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof), the Collateral Agent (or any sub-agent thereof), the L/C
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any sub-agent thereof), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Collateral Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent), the Collateral
Agent (or any such sub-agent) or L/C Issuer in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no Loan Party shall assert, and each Loan Party hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

90



--------------------------------------------------------------------------------



 



     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the Collateral Agent and the L/C Issuer, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
     11.05 Payments Set Aside.
     To the extent that any payment by or on behalf of any Loan Party is made to
the Administrative Agent, the L/C Issuer or any Lender, or the Administrative
Agent, the Collateral Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the Collateral Agent, the L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the L/C Issuer severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
     11.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Collateral Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and Swing Line Loans) at the time owing to
it); provided that

91



--------------------------------------------------------------------------------



 



     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, in the case
of Revolving Commitments, and shall not be less than $1,000,000, in the case of
the Tranche B Term Loan and the Tranche C Term Loan, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
     (ii) any assignment of a Revolving Commitment must be approved by the
Administrative Agent, the L/C Issuer and the Swing Line Lender unless the Person
that is the proposed assignee is itself a Lender (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and
     (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in
Schedule 11.06, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and the L/C Issuer at any reasonable
time and from time to time upon reasonable prior notice. In addition, at any
time that a request for a consent for a material or substantive change to the

92



--------------------------------------------------------------------------------



 



Loan Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the other Lenders and the L/C Issuer shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in clauses (i) through (vii) of the Section 11.01(a) that
affects such Participant. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.
     (e) Limitation on Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions Act
     (h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon thirty days’ notice to the Borrower and
the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’ notice to the
Borrower, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the

93



--------------------------------------------------------------------------------



 



Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swing Line Lender, as the case may be. If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (1) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or the Swing Line Lender, as the case may be, and (2) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
     11.07 Treatment of Certain Information; Confidentiality.
     Each of the Administrative Agent, the Collateral Agent, the Lenders and the
L/C Issuer agrees to maintain the confidentiality of the Confidential
Information (as defined below), except that Confidential Information may be
disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
and to any direct or indirect contractual counterparty (or such contractual
counterparty’s professional advisor) under any Swap Contract relating to Loans
outstanding under this Agreement (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Loan Party and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Confidential Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, the Collateral
Agent, any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.
     For purposes of this Section, “Confidential Information” means all
information received from a Loan Party or any Subsidiary relating to the Loan
Parties or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, the Collateral
Agent, any Lender or the L/C Issuer on a nonconfidential basis prior to
disclosure by such Loan Party or any Subsidiary, provided that, in the case of
information received from a Loan Party or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Confidential Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same

94



--------------------------------------------------------------------------------



 



degree of care to maintain the confidentiality of such Confidential Information
as such Person would accord to its own confidential information.
     Each of the Administrative Agent, the Collateral Agent, the Lenders and the
L/C Issuer acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.
     11.08 Set-off.
     If an Event of Default shall have occurred and be continuing, each Lender,
the L/C Issuer and each of their respective Affiliates is hereby authorized at
any time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer, irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
     11.09 Interest Rate Limitation.
     Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
     11.10 Counterparts; Integration; Effectiveness.
     This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the

95



--------------------------------------------------------------------------------



 



signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
     11.11 Survival of Representations and Warranties.
     All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent, the Collateral Agent or any Lender or on their
behalf and notwithstanding that the Administrative Agent, the Collateral Agent
or any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.
     11.12 Severability.
     If any provision of this Agreement or the other Loan Documents is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
     11.13 Replacement of Lenders.
     If (i) any Lender requests compensation under Section 3.04, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
(iii) any Lender is unable to make Loans at the Eurodollar Rate as contemplated
by Section 3.02 or (iv) a Lender (a “Non-Consenting Lender”) does not consent to
a proposed change, waiver, discharge or termination with respect to any Loan
Document that has been approved by the Required Lenders as provided in Section
11.01 but requires unanimous consent of all Lenders or all Lenders directly
affected thereby (as applicable) and, or (iv) any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

96



--------------------------------------------------------------------------------



 



     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
     (d) such assignment does not conflict with applicable Laws; and
     (e) in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this
Section 11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     11.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
     (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN

97



--------------------------------------------------------------------------------



 



PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     11.15 Waiver of Right to Trial by Jury.
     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     11.16 USA PATRIOT Act Notice.
     Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.
[SIGNATURE PAGES FOLLOW]

98



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                  BORROWER:   MATRIA HEALTHCARE, INC.,         a Delaware
corporation    
 
               
 
  By:       /s/ Stephen M. Mengert                       Name:   Stephen M.
Mengert         Title:   Chief Financial Officer    
 
                GUARANTORS:   MATRIA WOMEN’S AND CHILDREN’S HEALTH, LLC,        
a Delaware limited liability company    
 
               
 
  By:       /s/ Thornton A. Kuntz                       Name:   Thornton A.
Kuntz         Title:   Vice President    
 
                    MATRIA CASE MANAGEMENT, INC.,         a Georgia corporation
   
 
               
 
  By:       /s/ Thornton A. Kuntz                       Name:   Thornton A.
Kuntz         Title:   Vice President    
 
                    MIAVITA, INC.,         a Georgia corporation    
 
               
 
  By:       /s/ Thornton A. Kuntz                       Name:   Thornton A.
Kuntz         Title:   Vice President    
 
                    MATRIA HEALTH ENHANCEMENT COMPANY,         a Delaware
corporation    
 
               
 
  By:       /s/ Thornton A. Kuntz                       Name:   Thornton A.
Kuntz         Title:   Vice President    
 
                    DIABETES ACQUISITION, INC.,         a Georgia corporation  
 
 
               
 
  By:       /s/ Yvonne V. Scoggins                       Name:   Yvonne V.
Scoggins         Title:   Treasurer    

 



--------------------------------------------------------------------------------



 



                      GAINOR MEDICAL ACQUISITION COMPANY,         a Georgia
corporation    
 
               
 
  By:       /s/ Yvonne V. Scoggins                       Name:   Yvonne V.
Scoggins         Title:   Treasurer    
 
                    FACET TECHNOLOGIES, LLC,         a Georgia limited liability
company    
 
               
 
  By:       /s/ Thornton A. Kuntz                       Name:   Thornton A.
Kuntz         Title:   Vice President    
 
                    MATRIA HEALTHCARE OF ILLINOIS, INC.,         a Georgia
corporation    
 
               
 
  By:       /s/ Yvonne V. Scoggins                       Name:   Yvonne V.
Scoggins         Title:   Treasurer    
 
                    MATRIA OF NEW YORK, INC.,         a New York corporation    
 
               
 
  By:       /s/ Yvonne V. Scoggins                       Name:   Yvonne V.
Scoggins         Title:   Treasurer    
 
                    QUALITY ONCOLOGY, INC.,         a Delaware corporation    
 
               
 
  By:       /s/ Thornton A. Kuntz                       Name:   Thornton A.
Kuntz         Title:   Vice President    
 
                    WINNINGHABITS, INC.,         a Delaware corporation    
 
               
 
  By:       /s/ Thornton A. Kuntz                       Name:   Thornton A.
Kuntz         Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                      WINNINGHABITS.COM, LTD.,         a Texas limited
partnership    
 
               
 
  By:       WINNINGHABITS GP, INC., its general partner    
 
               
 
  By:       /s/ Thornton A. Kuntz                       Name:   Thornton A.
Kuntz         Title:   Vice President    
 
                    WINNINGHABITS GP, INC.,         a Delaware corporation    
 
               
 
  By:       /s/ Thornton A. Kuntz                       Name:   Thornton A.
Kuntz         Title:   Vice President    
 
                    WINNINGHABITS LP, INC.,         a Delaware corporation    
 
               
 
  By:       /s/ Thornton A. Kuntz                       Name:   Thornton A.
Kuntz         Title:   Vice President    
 
                    CORSOLUTIONS MEDICAL, INC.,         a Delaware corporation  
 
 
               
 
  By:       /s/ Stephen M. Mengert                       Name:   Stephen M.
Mengert         Title:   Assistant Treasurer    
 
                    CORSOLUTIONS INC.,         a Delaware corporation    
 
               
 
  By:       /s/ Stephen M. Mengert                       Name:   Stephen M.
Mengert         Title:   Treasurer    
 
                    HEALTH AND PRODUCTIVITY CORPORATION OF AMERICA, INC.,      
  a Delaware corporation    
 
               
 
  By:       /s/ Stephen M. Mengert                       Name:   Stephen M.
Mengert         Title:   Treasurer    

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,         as
Administrative Agent and Collateral Agent    
 
               
 
  By:       /s/ Kristine Thennes                       Name:   Kristine Thennes
        Title:   Vice President    
 
                LENDERS:   BANK OF AMERICA, N.A.,         as a Lender, Swing
Line Lender and L/C Issuer    
 
               
 
  By:       /s/ William H. Powell                       Name:   William H.
Powell         Title:   Senior Vice President    

 